ICJ_173_ICAOCouncil-CICA_BHR-EGY-SAU-ARE_QAT_2020-07-14_JUD_01_ME_00_EN.txt.                             INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   APPEAL RELATING TO THE JURISDICTION
                   OF THE ICAO COUNCIL UNDER ARTICLE 84
                           OF THE CONVENTION ON
                       INTERNATIONAL CIVIL AVIATION
                          (BAHRAIN, EGYPT, SAUDI ARABIA
                        AND UNITED ARAB EMIRATES v. QATAR)


                             JUDGMENT OF 14 JULY 2020




                                   2020
                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


               APPEL CONCERNANT LA COMPÉTENCE
          DU CONSEIL DE L’OACI EN VERTU DE L’ARTICLE 84
                  DE LA CONVENTION RELATIVE
              À L’AVIATION CIVILE INTERNATIONALE
                         (ARABIE SAOUDITE, BAHREÏN, ÉGYPTE
                          ET ÉMIRATS ARABES UNIS c. QATAR)


                              ARRÊT DU 14 JUILLET 2020




7 CIJ1191_Ord.indb 1                                         12/07/21 13:56

                                                 Official citation :
                             Appeal relating to the Jurisdiction of the ICAO Council
                        under Article 84 of the Convention on International Civil Aviation
                       (Bahrain, Egypt, Saudi Arabia and United Arab Emirates v. Qatar),
                                      Judgment, I.C.J. Reports 2020, p. 81




                                              Mode officiel de citation :
                               Appel concernant la compétence du conseil de l’OACI
                  en vertu de l’article 84 de la convention relative à l’aviation civile internationale
                       (Arabie saoudite, Bahreïn, Egypte et Emirats arabes unis c. Qatar),
                                           arrêt, C.I.J. Recueil 2020, p. 81




                                                                                     1191
                                                                    Sales number
                 ISSN 0074-4441                                     No de vente:
                 ISBN 978-92-1-003852-2




7 CIJ1191_Ord.indb 2                                                                                      12/07/21 13:56

                                                            14 JULY 2020

                                                            JUDGMENT




                          APPEAL RELATING TO THE JURISDICTION
                          OF THE ICAO COUNCIL UNDER ARTICLE 84
                                  OF THE CONVENTION ON
                              INTERNATIONAL CIVIL AVIATION
                             (BAHRAIN, EGYPT, SAUDI ARABIA
                           AND UNITED ARAB EMIRATES v. QATAR)




                            APPEL CONCERNANT LA COMPÉTENCE
                       DU CONSEIL DE L’OACI EN VERTU DE L’ARTICLE 84
                               DE LA CONVENTION RELATIVE
                           À L’AVIATION CIVILE INTERNATIONALE
                            (ARABIE SAOUDITE, BAHREÏN, ÉGYPTE
                             ET ÉMIRATS ARABES UNIS c. QATAR)




                                                          14 JUILLET 2020

                                                              ARRÊT




7 CIJ1191_Ord.indb 3                                                        12/07/21 13:56

                       81 	




                                                TABLE OF CONTENTS

                                                                                              Paragraphs

                       Chronology of the Procedure                                                1-20
                        I. Introduction                                                          21-36
                           A. Factual background                                                 21-26
                           B. The Court’s appellate function and the scope of the right of
                              appeal to the Court                                                27-36
                       II. Grounds of Appeal                                                    37-125
                           A. The second ground of appeal: rejection by the ICAO Council
                              of the first preliminary objection                                 41-63
                              1. Whether the dispute between the Parties relates to the
                                 interpretation or application of the Chicago Convention         41-50

                              2. Whether Qatar’s claims are inadmissible on grounds of
                                 “judicial propriety”                                            51-62

                           B. The third ground of appeal: rejection by the ICAO Council of
                              the second preliminary objection                                  64-107
                              1. The alleged failure to meet a negotiation precondition
                                 prior to the filing of Qatar’s application with the
                                  ICAO Council                                                   65-98
                              2. Whether the ICAO Council erred by not declaring Qatar’s
                                  application inadmissible on the basis of Article 2,
                                 ­subparagraph (g), of the ICAO Rules for the Settlement
                                  of Differences                                                99-105
                           C. The first ground of appeal: alleged manifest lack of due pro-
                              cess in the procedure before the ICAO Council                    108-124
                       Operative Clause                                                            126




                       4




7 CIJ1191_Ord.indb 4                                                                                       12/07/21 13:56

                       82




                                      INTERNATIONAL COURT OF JUSTICE
                                                         YEAR 2020
        2020
       14 July                                          14 July 2020
     General List
      No. 173
                        APPEAL RELATING TO THE JURISDICTION
                        OF THE ICAO COUNCIL UNDER ARTICLE 84
                                OF THE CONVENTION ON
                            INTERNATIONAL CIVIL AVIATION
                                      (BAHRAIN, EGYPT, SAUDI ARABIA
                                    AND UNITED ARAB EMIRATES v. QATAR)



                          Factual background.
                          Adoption of aviation restrictions by Bahrain, Egypt, Saudi Arabia and the
                       United Arab Emirates — Initiation of proceedings by Qatar before the ICAO Coun‑
                       cil (“the Council”) — Article 84 of the Convention on International Civil Aviation
                       (“Chicago Convention”) — Preliminary objections raised before the Council —
                       Decision of the Council on preliminary objections.

                         Court’s appellate function.
                         Article 84 encompasses appeal against decisions on preliminary objections —
                       Court has jurisdiction to entertain appeal — Court’s role is to determine whether
                       impugned decision is correct.

                                                               *
                         Grounds of appeal — No requirement to follow order of grounds of appeal used
                       by Appellants.

                                                               *
                          Second ground of appeal — Rejection by the Council of first preliminary objec‑
                       tion.
                          Jurisdiction — Disagreement between the Parties before the Council concerns
                       interpretation and application of Chicago Convention and falls within the scope of
                       Article 84 — Mere fact that disagreement arose in a broader context does not
                       deprive the Council of jurisdiction under Article 84 — Council did not err when it
                       rejected first preliminary objection in so far as it concerned jurisdiction.


                       5




7 CIJ1191_Ord.indb 6                                                                                        12/07/21 13:56

                       83 	                       icao council (judgment)

                         Admissibility — Difficulty of applying concept of judicial propriety to the
                       Council — Integrity of the Council’s dispute settlement function under Article 84
                       not affected by consideration of issues outside civil aviation — Council did not err
                       when it rejected first preliminary objection in so far as it concerned admissibility.

                           Second ground of appeal cannot be upheld.

                                                                 *
                          Third ground of appeal — Rejection by the Council of second preliminary objec‑
                       tion.
                          Jurisdiction — Article 84 imposes precondition of negotiation — Genuine
                       attempt to negotiate must be made prior to filing of application before the Coun‑
                       cil — Precondition satisfied if negotiations reach point of futility or deadlock —
                       Genuine attempt to negotiate can be made outside of bilateral diplomacy — Qatar
                       made a genuine attempt to negotiate both within and outside ICAO to settle dis‑
                       agreement — No reasonable probability of negotiated settlement as of filing of
                       Qatar’s application to the Council — Council did not err when it rejected second
                       preliminary objection in so far as it concerned jurisdiction.


                          Admissibility — Article 2, subparagraph (g), of the ICAO Rules for the Settle‑
                       ment of Differences requires application and memorial filed pursuant to Article 84
                       to include statement that negotiations took place but were not successful — State‑
                       ment in Qatar’s application and memorial satisfies requirement — Council did not
                       err when it rejected second preliminary objection in so far as it concerned admis‑
                       sibility.
                          Third ground of appeal cannot be upheld.

                                                                 *
                          First ground of appeal — Due process in procedure before the Council.
                          Issues presented by the preliminary objections are objective questions of law —
                       Council’s procedures did not prejudice in any fundamental way the requirements of
                       a just procedure.
                          First ground of appeal cannot be upheld.


                                                         JUDGMENT

                       Present: 
                                President Yusuf; Vice‑President Xue; Judges Tomka, Abraham,
                                Cançado Trindade, Donoghue, Gaja, Sebutinde, Bhandari,
                                Robinson,     Crawford,      Gevorgian,     Salam, Iwasawa;
                                Judges ad hoc Berman, Daudet; Registrar Gautier.


                          In the case concerning the appeal relating to the jurisdiction of the Council of
                       the International Civil Aviation Organization under Article 84 of the Conven-
                       tion on International Civil Aviation,


                       6




7 CIJ1191_Ord.indb 8                                                                                            12/07/21 13:56

                    84 	                    icao council (judgment)

                        between
                    the Kingdom of Bahrain,
                    represented by
                      H.E. Sheikh Fawaz bin Mohammed Al Khalifa, Ambassador of the King-
                         dom of Bahrain to the United Kingdom of Great Britain and Northern
                         Ireland, accredited to the Kingdom of the Netherlands,
                      as Agent;
                      Mr. Georgios Petrochilos, avocat au barreau de Paris and Advocate at the
                         Greek Supreme Court, Three Crowns LLP,
                      Ms Alexandra van der Meulen, avocate au barreau de Paris and member of
                         the Bar of the State of New York, Three Crowns LLP,
                      as Advocates;
                      Ms Amelia Keene, Barrister and Solicitor of the High Court of New Zealand,
                         Three Crowns LLP,
                      Mr. Motohiro Maeda, Solicitor of the Senior Courts of England and Wales,
                         Three Crowns LLP,
                      Mr. Ryan Manton, Barrister and Solicitor of the High Court of New Zea-
                         land, Three Crowns LLP,
                      Ms Julia Sherman, member of the Bar of the State of New York, Three
                         Crowns LLP,
                      as Counsel;
                      Mr. Mohamed Abdulrahman Al Haidan, Director of Legal Affairs, Ministry
                         of Foreign Affairs of the Kingdom of Bahrain,
                      Mr. Hamad Waheed Sayyar, Counsellor, Embassy of the Kingdom of Bah-
                         rain in the United Kingdom of Great Britain and Northern Ireland,
                      Mr. Devashish Krishan, Legal Adviser, Court of H.R.H. the Crown Prince of
                         the Kingdom of Bahrain,
                      Mr. Mohamed Hafedh Ali Seif, Third Secretary, Legal Affairs Directorate,
                         Ministry of Foreign Affairs of the Kingdom of Bahrain,
                      as Advisers;
                      Ms Eleonore Gleitz, Three Crowns LLP,
                      as Assistant,
                    the Arab Republic of Egypt,
                    represented by
                      H.E. Mr. Amgad Abdel Ghaffar, Ambassador of the Arab Republic of Egypt
                         to the Kingdom of the Netherlands,
                      as Agent;
                      Mr. Payam Akhavan, LLM, SJD (Harvard), Professor of International Law,
                         McGill University, member of the Bar of the State of New York and of the
                         Law Society of Ontario, member of the Permanent Court of Arbitration,
                      Ms Naomi Hart, Essex Court Chambers, member of the Bar of England and
                         Wales,
                      as Counsel and Advocates;




                    7




7 CIJ1191_Ord.indb 10                                                                               12/07/21 13:56

                    85 	                      icao council (judgment)

                        H.E. Ms Howaida Essam Abdel Rahman, Assistant Minister for Foreign
                           Affairs for International Legal Affairs and Treaties of the Arab Republic
                           of Egypt,
                        Ms Angi Mostafa, Permanent Representative of the Arab Republic of Egypt
                           to the International Civil Aviation Organization,
                        H.E. Mr. Khaled Mahmoud Elkhamry, Ambassador, Ministry of Foreign
                           Affairs of the Arab Republic of Egypt,
                        Mr. Ihab Soliman, Counsellor, Deputy Chief of Mission, Embassy of the
                           Arab Republic of Egypt in the Kingdom of the Netherlands,
                        Mr. Hazem Fawzy, Counsellor, Embassy of the Arab Republic of Egypt in
                           the Kingdom of the Netherlands,
                        Ms Hadeer Samy Ibrahim Elsayed Saoudy, Third Secretary, Ministry of For-
                           eign Affairs of the Arab Republic of Egypt,
                        Mr. Mostafa Diaa Eldin Mohamed, Third Secretary, Embassy of the Arab
                           Republic of Egypt in the Kingdom of the Netherlands,
                        as Advisers,

                    the Kingdom of Saudi Arabia,
                    represented by
                      H.E. Mr. Abdulaziz bin Abdullah bin Abdulaziz Abohaimed, Ambassador of
                         the Kingdom of Saudi Arabia to the Kingdom of the Netherlands,
                      as Agent;
                      Mr. Nasser Awad Alghanoom, Counsellor, Embassy of the Kingdom of
                         Saudi Arabia in the Kingdom of the Netherlands,
                      Mr. Mohammed Saud Alnasser, General Authority of Civil Aviation of the
                         Kingdom of Saudi Arabia,
                      as Advisers;
                      Mr. Gavan Griffith, QC, Barrister, Lincoln’s Inn, member of the Bars of Eng-
                         land and Wales and of Australia,
                      as Counsel,
                    the United Arab Emirates,
                    represented by
                      H.E. Ms Hissa Abdullah Ahmed Al-­Otaiba, Ambassador of the United Arab
                         Emirates to the Kingdom of the Netherlands,
                      as Agent;
                      H.E. Mr. Abdalla Hamdan Alnaqbi, Director of International Law Depart-
                         ment, Ministry of Foreign Affairs and International Cooperation of the
                         United Arab Emirates,
                      Mr. Abdulla Al Jasmi, Head of the Multilateral Treaties and Agreements
                         Section, Ministry of Foreign Affairs and International Cooperation of the
                         United Arab Emirates,
                      Ms Majd Abdalla, Senior Legal Researcher, Multilateral Treaties and Agree-
                         ments Section, Ministry of Foreign Affairs and International Cooperation
                         of the United Arab Emirates,
                      Mr. Mohamed Salim Ali Alowais, Embassy of the United Arab Emirates in
                         the Kingdom of the Netherlands,



                    8




7 CIJ1191_Ord.indb 12                                                                                  12/07/21 13:56

                    86 	                      icao council (judgment)

                        Ms Fatima Alkhateeb, Ministry of Foreign Affairs and International Cooper-
                           ation of the United Arab Emirates,
                        as Special Advisers;
                        Mr. Malcolm Shaw, QC, Emeritus Sir Robert Jennings Professor of Interna-
                           tional Law at the University of Leicester, Senior Fellow, Lauterpacht Cen-
                           tre for International Law, University of Cambridge, associate member of
                           the Institut de droit international, Barrister, Essex Court Chambers,

                        Mr. Simon Olleson, Three Stone Chambers, Lincoln’s Inn, member of the
                            Bar of England and Wales,
                        as Counsel and Advocates;
                        Mr. Scott Sheeran, Senior Legal Adviser to the Minister of State for Foreign
                            Affairs, Ministry of Foreign Affairs and International Cooperation of the
                            United Arab Emirates, Barrister and Solicitor of the High Court of
                            New Zealand,
                        Mr. Paolo Busco, Legal Adviser to the Minister of State for Foreign Affairs,
                            Ministry of Foreign Affairs and International Cooperation of the United
                            Arab Emirates, member of the Italian Bar, registered European lawyer
                            with the Bar of England and Wales,
                        Mr. Mark Somos, Senior Research Affiliate, Max Planck Institute for Com-
                           parative Public Law and International Law,
                        Mr. Charles L. O. Buderi, Partner, Curtis, Mallet‑Prevost, Colt & Mosle
                           LLP, member of the Bars of the District of Columbia and the State of
                           California,
                        Ms Luciana T. Ricart, LLM, New York University School of Law, Counsel,
                           Curtis, Mallet‑Prevost, Colt & Mosle LLP, member of the Buenos Aires
                           Bar Association,
                        Ms Lillie Ashworth, LLM, University of Cambridge, Associate, Curtis,
                           Mallet‑Prevost, Colt & Mosle LLP, Solicitor of the Senior Courts of
                           ­
                           ­England and Wales,
                        as Counsel,
                        and
                    the State of Qatar,
                    represented by
                      Mr. Mohammed Abdulaziz Al‑Khulaifi, Legal Counsel to the Deputy Prime
                         Minister and Minister for Foreign Affairs of the State of Qatar, Dean of
                         the College of Law, Qatar University,
                      as Agent;
                      Mr. Vaughan Lowe, QC, Emeritus Professor of International Law, Univer-
                         sity of Oxford, member of the Institut de droit international, Essex Court
                         Chambers, member of the Bar of England and Wales,
                      Mr. Pierre Klein, Professor of International Law, Université libre de Brux-
                         elles,
                      Ms Loretta Malintoppi, 39 Essex Chambers Singapore, member of the Bar of
                         Rome,
                      Mr. Lawrence H. Martin, Foley Hoag LLP, member of the Bars of the Dis-
                         trict of Columbia and Massachusetts,


                    9




7 CIJ1191_Ord.indb 14                                                                                   12/07/21 13:56

                    87 	                       icao council (judgment)

                        Mr. Constantinos Salonidis, Foley Hoag LLP, member of the Bars of the
                           State of New York and of Greece,
                        Mr. Pierre d’Argent, Professor of International Law, Université catholique de
                           Louvain, member of the Institut de droit international, Foley Hoag LLP,
                           member of the Bar of Brussels,
                        as Counsel and Advocates;
                        H.E. Mr. Abdullah bin Hussein Al‑Jaber, Ambassador of the State of Qatar
                           to the Kingdom of the Netherlands,
                        H.E. Mr. Abdulla bin Nasser Turki Al‑Subaey, President of the Civil Avia-
                           tion Authority of the State of Qatar,
                        Mr. Ahmad Al‑Mana, Ministry of Foreign Affairs of the State of Qatar,
                        Mr. Jassim Al‑Kuwari, Ministry of Foreign Affairs of the State of Qatar,
                        Mr. Nasser Al‑Hamad, Ministry of Foreign Affairs of the State of Qatar,
                        Ms Hissa Al‑Dosari, Ministry of Foreign Affairs of the State of Qatar,
                        Mr. Ali Al‑Hababi, Embassy of the State of Qatar in the Kingdom of the
                           Netherlands,
                        Mr. Essa Al‑Malki, Permanent Representative, Permanent Mission of the
                           State of Qatar to the International Civil Aviation Organization,
                        Mr. John Augustin, Adviser, Permanent Mission of the State of Qatar to the
                           International Civil Aviation Organization,
                        Mr. Salah Al‑Shibani, Director of Legal Affairs Department, Civil Aviation
                           Authority of the State of Qatar,
                        Mr. Nasser Al‑Suwaidi, Director of International Cooperation Department,
                           Civil Aviation Authority of the State of Qatar,
                        Mr. Talal Abdulla Al‑Malki, Director of Public Relations and Communica-
                           tion Department, Civil Aviation Authority of the State of Qatar,
                        Mr. Rashed Al‑Naemi, Embassy of the State of Qatar in the Kingdom of the
                           Netherlands,
                        Mr. Abdulla Nasser Al‑Asiri, Ministry of Foreign Affairs of the State of Qatar,
                        Ms Noora Ahmad Al‑Saai, Ministry of Foreign Affairs of the State of Qatar,
                        Ms Dana Ahmad Ahan, Ministry of Foreign Affairs of the State of Qatar,
                        as Advisers;
                        Mr. Pemmaraju Sreenivasa Rao, Special Adviser in the Office of the Attor-
                           ney General, State of Qatar, former member of the International Law
                           Commission, member of the Institut de droit international,
                        Mr. Surya Subedi, QC (Hon.), Professor of International Law, University of
                           Leeds, member of the Institut de droit international, Three Stone Cham-
                           bers, member of the Bar of England and Wales,
                        Ms Catherine Amirfar, Debevoise & Plimpton LLP, member of the Bar of
                           the State of New York,
                        Mr. Arsalan Suleman, Foley Hoag LLP, member of the Bars of the State of
                           New York and the District of Columbia,
                        Mr. Joseph Klingler, Foley Hoag LLP, member of the Bars of the State of
                           New York and the District of Columbia,
                        Mr. Ioannis Konstantinidis, Assistant Professor of International Law, Col-
                           lege of Law, Qatar University,
                        Mr. Ofilio Mayorga, Foley Hoag LLP, member of the Bars of the State of
                           New York and Nicaragua,
                        Mr. Peter Tzeng, Foley Hoag LLP, member of the Bar of the State of
                           New York,


                    10




7 CIJ1191_Ord.indb 16                                                                                     12/07/21 13:56

                    88 	                       icao council (judgment)

                        Ms Floriane Lavaud, Debevoise & Plimpton LLP, member of the Bars of the
                           State of New York and Paris, Solicitor of the Senior Courts of England
                           and Wales,
                        Mr. Ali Abusedra, Legal Counsel, Ministry of Foreign Affairs of the State of
                           Qatar,
                        Ms Yasmin Al-Ameen, Foley Hoag LLP,
                        as Counsel;
                        Ms Flannery Sockwell, Foley Hoag LLP,
                        Ms Nancy Lopez, Foley Hoag LLP,
                        Ms Deborah Langley, Foley Hoag LLP,
                        as Assistants,

                        The Court,
                        composed as above,
                        after deliberation,
                        delivers the following Judgment:

                       1. By a joint Application filed in the Registry of the Court on 4 July 2018, the
                    Kingdom of Bahrain, the Arab Republic of Egypt, the Kingdom of Saudi Ara-
                    bia and the United Arab Emirates instituted an appeal from a Decision rendered
                    by the Council of the International Civil Aviation Organization (ICAO) (herein-
                    after the “ICAO Council” or the “Council”) on 29 June 2018 in proceedings
                    commenced by the State of Qatar against these States on 30 October 2017 (here-
                    inafter the “Decision”), pursuant to Article 84 of the Convention on Interna-
                    tional Civil Aviation, adopted at Chicago on 7 December 1944 (hereinafter the
                    “Chicago Convention” or the “Convention”). In this Decision, the ICAO Coun-
                    cil rejected the preliminary objections raised by Bahrain, Egypt, Saudi Arabia
                    and the United Arab Emirates that it lacked jurisdiction “to resolve the claims
                    raised” by Qatar in its application and that these claims were inadmissible.

                       2. On the same day, the Kingdom of Bahrain, the Arab Republic of Egypt
                    and the United Arab Emirates filed another joint Application in respect of a
                    different decision of the ICAO Council, also dated 29 June 2018, in separate
                    proceedings brought by the State of Qatar on 30 October 2017 against those
                    three States, pursuant to Article II, Section 2, of the International Air Services
                    Transit Agreement, adopted at Chicago on 7 December 1944 (hereinafter the
                    “IASTA”), the Kingdom of Saudi Arabia not being a party to that instrument
                    (see Appeal relating to the Jurisdiction of the ICAO Council under Article II,
                    Section 2, of the 1944 International Air Services Transit Agreement (Bahrain,
                    Egypt and United Arab Emirates v. Qatar), Judgment, I.C.J. Reports 2020,
                    pp. 179 and 186, paras. 1 and 26).
                       3. In their Application in the present case, the Applicant States seek to found
                    the jurisdiction of the Court on Article 84 of the Chicago Convention, in con-
                    junction with Articles 36, paragraph 1, and 37 of the Statute of the Court.
                       4. In accordance with Article 40, paragraph 2, of the Statute of the Court,
                    the Registrar immediately communicated a signed copy of the Application to
                    the Government of Qatar. He also notified the Secretary‑General of the
                    United Nations of the filing of the Application.


                    11




7 CIJ1191_Ord.indb 18                                                                                     12/07/21 13:56

                    89 	                      icao council (judgment)

                       In addition, by a letter dated 25 July 2018, the Registrar informed all Mem-
                    ber States of the United Nations of the filing of the above‑mentioned Applica-
                    tion.
                       5. Pursuant to Article 40, paragraph 3, of the Statute of the Court, the Reg-
                    istrar notified the Member States of the United Nations, through the Secretary-­
                    General, of the filing of the Application, by transmission of the printed bilingual
                    text of that document.
                       6. In conformity with Article 43, paragraph 1, of the Rules of Court, the
                    Registrar addressed to States parties to the Chicago Convention the notification
                    provided for in Article 63, paragraph 1, of the Statute. In addition, in accor-
                    dance with Article 69, paragraph 3, of the Rules of Court, the Registrar
                    addressed to the ICAO, through its Secretary-­General, the notification provided
                    for in Article 34, paragraph 3, of the Statute.
                       7. Since the Court included upon the Bench no judge of the nationality of the
                    Parties, the Applicant States and Qatar proceeded to exercise the right conferred
                    upon them by Article 31 of the Statute to choose a judge ad hoc to sit in the
                    case. The Applicant States first jointly chose Mr. Nabil Elaraby, who resigned
                    on 10 September 2019, and, subsequently, Sir Franklin Berman. The Respon-
                    dent chose Mr. Yves Daudet.
                       8. By a letter dated 16 July 2018, the Agent of Qatar requested, on behalf of
                    his Government, that the Court join, pursuant to the first sentence of Article 47
                    of the Rules of Court, the proceedings in the cases concerning the Appeal relat‑
                    ing to the Jurisdiction of the ICAO Council under Article 84 of the Convention on
                    International Civil Aviation (Bahrain, Egypt, Saudi Arabia and United Arab
                    Emirates v. Qatar) and the Appeal relating to the Jurisdiction of the ICAO Coun‑
                    cil under Article II, Section 2, of the 1944 International Air Services Transit
                    Agreement (Bahrain, Egypt and United Arab Emirates v. Qatar). In his letter,
                    the Agent further stated that, should the Court decide not to join the proceed-
                    ings in the two cases, his Government requested it to direct common action in
                    respect of the written and oral proceedings, pursuant to the second sentence of
                    Article 47 of the Rules of Court.
                       9. By a letter dated 23 July 2018, the Agent of Saudi Arabia indicated that
                    his Government considered that the joinder of the proceedings in the two cases
                    would not be appropriate, as Saudi Arabia was not a party to the IASTA. The
                    Agent, however, stated that his Government had no objection were the Court to
                    direct common action in respect of the written and oral proceedings.

                       10. On 23 July 2018, the President of the Court held meetings with the Agents
                    of the Applicant States and Qatar, pursuant to Article 31 of the Rules of Court,
                    in respect of each case. In the course of these meetings, Qatar reiterated its
                    request that the proceedings in the two cases be joined and, failing this, that the
                    Court direct common action in respect of the written and oral proceedings. For
                    their part, the Applicant States in each case opposed the joinder of the two pro-
                    ceedings. They expressed the view, however, that they would be in favour of the
                    Court directing common action under Article 47 of the Rules of Court with
                    regard to both cases.
                       11. By letters dated 25 July 2018, the Registrar informed the Applicant States
                    and Qatar that, having taken into account their views, the Court had decided
                    not to direct the joinder of the proceedings in the two cases, pursuant to the first
                    sentence of Article 47 of the Rules of Court. He further indicated that the Court,
                    however, considered it appropriate to direct common action, pursuant to the


                    12




7 CIJ1191_Ord.indb 20                                                                                      12/07/21 13:56

                    90 	                      icao council (judgment)

                    second sentence of that Article, in respect of the said cases, and that the Court
                    would decide in due course on the modalities for such a common action.
                       12. By an Order dated 25 July 2018, the President of the Court fixed
                    27 December 2018 and 27 May 2019 as the respective time‑limits for the filing of
                    a Memorial by the Applicant States and a Counter‑Memorial by Qatar. The
                    Memorial and the Counter‑Memorial were filed on 27 December 2018 and
                    25 February 2019, respectively.
                       13. By an Order dated 27 March 2019, the Court directed the submission of
                    a Reply by the Applicant States and a Rejoinder by Qatar, and fixed 27 May
                    2019 and 29 July 2019 as the respective time‑limits for the filing of those plead-
                    ings. The Reply and Rejoinder were filed within the time‑limits thus prescribed.
                    
                       14. By a letter dated 5 April 2019, the Registrar, acting pursuant to Arti-
                    cle 69, paragraph 3, of the Rules of Court, transmitted to the Secretary-­General
                    of ICAO copies of the written proceedings filed up to that point in the case,
                    namely the Memorial of the Applicant States and the Counter‑Memorial of
                    Qatar, and asked whether the Organization intended to present observations in
                    writing under that provision. By a letter dated 31 July 2019, the Secretary-­
                    General of ICAO stated that the Organization did not intend to submit observa-
                    tions in writing at that stage. She indicated, however, that ICAO would advise
                    the Court if it intended to present observations in writing upon receipt of copies
                    of the Reply and the Rejoinder. The said pleadings were communicated to the
                    ICAO under cover of a letter dated 1 August 2019. By a letter dated 20 Septem-
                    ber 2019, the Secretary-­General stated that the Organization did not intend to
                    submit observations in writing under the above‑mentioned provision.

                       15. Pursuant to Article 53, paragraph 2, of its Rules, the Court, after ascer-
                    taining the views of the Parties, decided that copies of the pleadings and docu-
                    ments annexed would be made accessible to the public on the opening of the
                    oral proceedings.
                       16. By a letter dated 28 March 2019, the Registrar informed the Parties that
                    the Court had decided to organize combined hearings in the cases concerning
                    the Appeal relating to the Jurisdiction of the ICAO Council under Article 84 of the
                    Convention on International Civil Aviation (Bahrain, Egypt, Saudi Arabia and
                    United Arab Emirates v. Qatar) and the Appeal relating to the Jurisdiction of the
                    ICAO Council under Article II, Section 2, of the 1944 International Air Services
                    Transit Agreement (Bahrain, Egypt and United Arab Emirates v. Qatar). These
                    combined hearings were held from 2 to 6 December 2019, at which the Court
                    heard the oral arguments and replies of:
                    For the Applicant States:	H.E. Sheikh Fawaz bin Mohammed Al Khalifa,
                                               H.E. Mr. Amgad Abdel Ghaffar,
                                               H.E. Ms Hissa Abdullah Ahmed Al-­Otaiba,
                                               H.E. Mr. Abdulaziz bin Abdullah
                                               bin ­Abdulaziz Abohaimed,
                                               Mr. Payam Akhavan,
                                               Ms Alexandra van der Meulen,
                                               Mr. Malcolm Shaw,
                                               Mr. Georgios Petrochilos,
                                               Mr. Simon Olleson.



                    13




7 CIJ1191_Ord.indb 22                                                                                     12/07/21 13:56

                    91 	                      icao council (judgment)

                    For Qatar:		 Mr. Mohammed Abdulaziz Al-­Khulaifi,
                    			Mr. Vaughan Lowe,
                    			Mr. Pierre Klein,
                    			Mr. Lawrence Martin,
                                                  Ms Loretta Malintoppi.

                                                             *
                      17. In the Application, the following claims were presented by the Applicant
                    States:
                            “For the above-­stated reasons, may it please the Court, rejecting all sub-
                         missions to the contrary, to adjudge and declare:
                         (1) That the Decision of the ICAO Council dated 29 June 2018 reflects a
                             manifest failure to act judicially on the part of the ICAO Council, and
                             a manifest lack of due process in the procedure adopted by the
                             ICAO Council; and
                         (2) That the ICAO Council is not competent to adjudicate upon the disa-
                             greement between the State of Qatar and the Applicants submitted by
                             Qatar to the ICAO Council by Qatar’s Application (A) dated 30 Octo-
                             ber 2017; and
                         (3) That the Decision of the ICAO Council dated 29 June 2018 in respect
                             of Application (A) is null and void and without effect.”
                      18. In the written proceedings, the following submissions were presented by
                    the Parties:
                    On behalf of the Governments of the Applicant States,
                    in the Memorial:
                            “1. For the reasons set out in this Memorial, and reserving the right to
                         supplement, amplify or amend the present submissions, the Kingdom of
                         Bahrain, the Arab Republic of Egypt, the Kingdom of Saudi Arabia and
                         the United Arab Emirates hereby request the Court to uphold their Appeal
                         against the Decision rendered by the Council of the International Civil Avi-
                         ation Organization dated 29 June 2018, in proceedings commenced by the
                         State of Qatar by Qatar’s Application (A) dated 30 October 2017 against
                         the four States pursuant to Article 84 of the Chicago Convention.

                            2. In particular, the Court is respectfully requested to adjudge and declare,
                         rejecting all submissions to the contrary, that:
                         (1) the Decision of the ICAO Council dated 29 June 2018 reflects a mani-
                              fest failure to act judicially on the part of the ICAO Council, and a
                              manifest lack of due process in the procedure adopted by the
                              ICAO Council; and
                         (2) the ICAO Council is not competent to adjudicate upon the disagree-
                              ment between the State of Qatar and the Appellants submitted by Qatar
                              to the ICAO Council by Qatar’s Application (A) dated 30 October
                              2017; and
                         (3) the Decision of the ICAO Council dated 29 June 2018 in respect of
                              Application (A) is null and void and without effect.”


                    14




7 CIJ1191_Ord.indb 24                                                                                       12/07/21 13:56

                    92 	                      icao council (judgment)

                    in the Reply:
                            “1. For these reasons, and reserving the right to supplement, amplify or
                         amend the present submissions, the Kingdom of Bahrain, the Arab Repub-
                         lic of Egypt, the Kingdom of Saudi Arabia and the United Arab Emirates
                         hereby request the Court to uphold their Appeal against the Decision ren-
                         dered by the Council of the International Civil Aviation Organization dated
                         29 June 2018, in proceedings commenced by Qatar’s Application (A) dated
                         30 October 2017 against the four States pursuant to Article 84 of the Chi-
                         cago Convention.
                            2. In particular, the Court is respectfully requested to adjudge and declare,
                         rejecting all submissions to the contrary, that:
                         (1) the Decision of the ICAO Council dated 29 June 2018 reflects a manifest
                              failure to act judicially on the part of the ICAO Council, and a manifest
                              lack of due process in the procedure adopted by the ICAO Council; and
                         (2) the ICAO Council is not competent to adjudicate upon the disagree-
                              ment between Qatar and the Appellants submitted by Qatar to the
                              ICAO Council by Qatar’s Application (A) dated 30 October 2017; and
                         (3) the Decision of the ICAO Council dated 29 June 2018 in respect of
                              Application (A) is null and void and without effect.”
                    On behalf of the Government of Qatar,
                    in the Counter-­Memorial:
                            “On the basis of the facts and law set forth in this Counter-­Memorial,
                         Qatar respectfully requests the Court to reject Joint Appellants’ appeal and
                         affirm the ICAO Council’s Decision of 29 June 2018 dismissing Joint Appel-
                         lants’ preliminary objection to the Council’s jurisdiction and competence to
                         adjudicate Qatar’s Application (A) of 30 October 2017.”

                    in the Rejoinder:
                            “On the basis of the facts and law set forth in this Rejoinder, Qatar
                         respectfully requests the Court to reject Joint Appellants’ appeal and affirm
                         the ICAO Council’s Decision of 29 June 2018 dismissing Joint Appellants’
                         preliminary objection to the Council’s jurisdiction and competence to adju-
                         dicate Qatar’s Application (A) of 30 October 2017.”

                      19. At the oral proceedings, the following submissions were presented by the
                    Parties:
                    On behalf of the Governments of the Applicant States,
                    at the hearing of 5 December 2019:
                            “1. In accordance with Article 60, paragraph 2, of the Rules of the Court,
                         and for the reasons set out during the written and oral phase of the plead-
                         ings, the Kingdom of Bahrain, the Arab Republic of Egypt, the Kingdom
                         of Saudi Arabia and the United Arab Emirates hereby request the Court to
                         uphold their Appeal against the Decision rendered by the Council of the
                         International Civil Aviation Organization dated 29 June 2018, in proceed-
                         ings ­commenced by Qatar’s Application (A) dated 30 October 2017 against
                         the four States pursuant to Article 84 of the Chicago Convention.


                    15




7 CIJ1191_Ord.indb 26                                                                                       12/07/21 13:56

                    93 	                      icao council (judgment)

                            2. In particular, the Court is respectfully requested to adjudge and declare,
                         rejecting all submissions to the contrary, that:
                         (1) the Decision of the ICAO Council dated 29 June 2018 reflects a mani-
                              fest failure to act judicially on the part of the ICAO Council, and a
                              manifest lack of due process in the procedure adopted by the
                              ICAO Council; and
                         (2) the ICAO Council is not competent to adjudicate upon the disagree-
                              ment between the State of Qatar and the Appellants submitted by Qatar
                              to the ICAO Council by Qatar’s Application (A) dated 30 October
                              2017; and
                         (3) the Decision of the ICAO Council dated 29 June 2018 in respect of
                              Application (A) is null and void and without effect.”
                    On behalf of the Government of Qatar,
                    at the hearing of 6 December 2019:
                            “In accordance with Article 60 of the Rules of Court, for the reasons duly
                         submitted, Qatar respectfully requests the Court to reject Joint Appellants’
                         appeals and affirm the ICAO Council’s Decisions of 29 June 2018 dismiss-
                         ing Joint Appellants’ preliminary objection to the Council’s jurisdiction and
                         competence to adjudicate Qatar’s claims before the Council.”


                                                              *
                       20. In the following paragraphs, the Applicant States, namely the ­Kingdom
                    of Bahrain, the Arab Republic of Egypt, the Kingdom of Saudi Arabia and the
                    United Arab Emirates, will collectively be referred to as the “Appellants”. In
                    describing proceedings before the ICAO ­Council, these States will be referred to
                    as respondents before the ICAO Council.

                                                              *
                                                          *       *



                                                    I. Introduction

                                                A. Factual Background
                       21. On 5 June 2017, the Governments of Bahrain, Egypt, Saudi Arabia
                    and the United Arab Emirates severed diplomatic relations with Qatar
                    and adopted a series of restrictive measures relating to terrestrial, mari-
                    time and aerial lines of communication with Qatar, which included cer-
                    tain aviation restrictions. Pursuant to these restrictions, all Qatar‑registered
                    aircraft were barred by the Appellants from landing at or departing from
                    their airports and were denied the right to overfly their respective territo-
                    ries, including the territorial seas within the relevant flight information
                    regions. Certain restrictions also applied to non‑Qatar-­registered aircraft
                    flying to and from Qatar, which were required to obtain prior approval

                    16




7 CIJ1191_Ord.indb 28                                                                                       12/07/21 13:56

                    94 	                    icao council (judgment)

                    from the civil aviation authorities of the Appellants. According to the
                    Appellants, the restrictive measures were taken in response to Qatar’s
                    alleged breach of its obligations under certain international agreements to
                    which the Appellants and Qatar are parties, namely the Riyadh Agree-
                    ment (with Endorsement Agreement) of 23 and 24 November 2013, the
                    Mechanism Implementing the Riyadh Agreement of 17 April 2014 and
                    the Supplementary Riyadh Agreement of 16 November 2014 (hereinafter
                    the “Riyadh Agreements”), and of other obligations under international
                    law.

                       22. On 15 June 2017, Qatar submitted to the Office of the ICAO
                    Secretary-­General an application for the purpose of initiating proceed-
                    ings before the Council, citing as respondents Bahrain, Egypt, Saudi Ara-
                    bia and the United Arab Emirates, as well as a memorial. Certain
                    deficiencies in the application and the memorial having been identified by
                    the Secretariat, the Secretary-­General, in a letter dated 21 June 2017,
                    requested Qatar to rectify them.
                       23. On 30 October 2017, pursuant to Article 84 of the Chicago Con-
                    vention, Qatar filed a new application and memorial with the ICAO Coun-
                    cil, in which it claimed that the aviation restrictions adopted by Bahrain,
                    Egypt, Saudi Arabia and the United Arab Emirates violated their obliga-
                    tions under the Chicago Convention. Article 84 of the Chicago Conven-
                    tion reads as follows:

                            “Settlement of Disputes
                            If any disagreement between two or more contracting States relat-
                         ing to the interpretation or application of this Convention and its
                         Annexes cannot be settled by negotiation, it shall, on the application
                         of any State concerned in the disagreement, be decided by the Coun-
                         cil. No member of the Council shall vote in the consideration by the
                         Council of any dispute to which it is a party. Any contracting State
                         may, subject to Article 85, appeal from the decision of the Council to
                         an ad hoc arbitral tribunal agreed upon with the other parties to the
                         dispute or to the Permanent Court of International Justice. Any such
                         appeal shall be notified to the Council within sixty days of receipt of
                         notification of the decision of the Council.”
                       24. On 19 March 2018, Bahrain, Egypt, Saudi Arabia and the
                    United Arab Emirates, as respondents before the ICAO Council, raised
                    two preliminary objections. In the first preliminary objection, they argued
                    that the ICAO Council lacked jurisdiction under the Chicago Convention
                    since the real issue in dispute between the Parties involved matters extend-
                    ing beyond the scope of that instrument, including whether the aviation
                    restrictions could be characterized as lawful countermeasures under inter-
                    national law. In the second preliminary objection, they argued that Qatar
                    had failed to meet the precondition of negotiation set forth in Article 84


                    17




7 CIJ1191_Ord.indb 30                                                                              12/07/21 13:56

                    95 	                    icao council (judgment)

                    of the Chicago Convention, also reflected in Article 2, subparagraph (g),
                    of the ICAO Rules for the Settlement of Differences, and consequently
                    that the Council lacked jurisdiction to resolve the claims raised by Qatar,
                    or alternatively that the application was inadmissible.

                       25. By a decision dated 29 June 2018, the ICAO Council rejected, by
                    23 votes to 4, with 6 abstentions, the preliminary objections, treating
                    them as one single objection. In this Decision, the Council stated,
                    inter alia, the following:
                            “HAVING CONSIDERED the preliminary objection of the
                         Respondents, namely that the Council lacks jurisdiction to resolve the
                         claims raised by the Applicant in Application (A); or in the alterna-
                         tive, that the Applicant’s claims are inadmissible;
                            CONSIDERING that the question before the Council was whether
                         to accept the preliminary objection of the Respondents;
                            BEARING IN MIND Article 52 of the Chicago Convention which
                         provides that decisions by the Council shall require approval by a
                         majority of its Members and the consistent practice of the Council in
                         applying this provision in previous cases;
                            HAVING DECLINED a request by one of the Respondents to
                         reconsider the above-­mentioned majority of 19 Members required in
                         the current Council for the approval of its decisions;
                            DECIDES that the preliminary objection of the Respondents is not
                         accepted.”
                       26. On 4 July 2018, the Appellants submitted a joint Application to the
                    Court instituting an appeal from the Decision of the Council dated
                    29 June 2018. Before addressing the three grounds of appeal against that
                    Decision, the Court will describe its appellate function and the scope of
                    the right of appeal to the Court under Article 84 of the Chicago Conven-
                    tion.

                           B. The Court’s Appellate Function and the Scope of the Right
                                             of Appeal to the Court
                       27. The joint appeal of the four Appellants in the present case is made
                    under Article 84 of the Chicago Convention. Bahrain, Egypt, Saudi Ara-
                    bia and the United Arab Emirates have been parties to the Chicago Con-
                    vention since 19 September 1971, 12 April 1947, 21 March 1962 and
                    25 May 1972, respectively. Qatar has been a party to the Chicago Con-
                    vention since 5 October 1971.
                       28. Article 84 (the text of which is reproduced in paragraph 23 above)
                    of the Chicago Convention provides for the jurisdiction of the
                    ICAO Council to decide “any disagreement between two or more con-
                    tracting States relating to the interpretation or application of this Con-
                    vention and its Annexes” if it “cannot be settled by negotiation”. A
                    decision of the Council may be appealed either to an ad hoc arbitral tri-

                    18




7 CIJ1191_Ord.indb 32                                                                             12/07/21 13:56

                    96 	                     icao council (judgment)

                    bunal agreed upon between the parties to a dispute or to “the Permanent
                    Court of International Justice”. Under Article 37 of the Statute of the
                    International Court of Justice, “[w]henever a treaty or convention in force
                    provides for reference of a matter . . . to the Permanent Court of Interna-
                    tional Justice, the matter shall, as between the parties to the present Stat-
                    ute, be referred to the International Court of Justice”. The Court held in
                    the past that
                         “[t]he effect of that Article . . . is that, as between the parties to the
                         Statute, this Court is substituted for the Permanent Court in any
                         treaty or convention in force, the terms of which provide for reference
                         of a matter to the Permanent Court” (Aegean Sea Continental Shelf
                         (Greece v. Turkey), Judgment, I.C.J. Reports 1978, p. 14, para. 34).
                    Accordingly, under Article 84, the Court is competent to hear an appeal
                    from a decision of the ICAO Council (see Appeal Relating to the Jurisdic‑
                    tion of the ICAO Council (India v. Pakistan), Judgment, I.C.J. Reports
                    1972, p. 53, para. 15, and p. 60, para. 25).
                       29. The Court notes that Article 84 appears under the title “Settlement
                    of disputes”, whereas the text of the Article opens with the expression
                    “any disagreement”. In this context, the Court recalls that its predecessor,
                    the Permanent Court of International Justice, defined a dispute as “a dis-
                    agreement on a point of law or fact, a conflict of legal views or of inter-
                    ests between two persons” (Mavrommatis Palestine Concessions, Judgment
                    No. 2, 1924, P.C.I.J., Series A, No. 2, p. 11).

                      30. The Appellants appeal from a decision of the ICAO Council on the
                    preliminary objections which they raised in the proceedings before it. The
                    text of Article 84 does not specify whether only final decisions of the
                    ICAO Council on the merits of disputes before it are subject to appeal.
                    The Court settled this issue in the first appeal submitted to it against a
                    decision of the ICAO Council (Appeal Relating to the Jurisdiction of the
                    ICAO Council (India v. Pakistan), Judgment, I.C.J. Reports 1972, p. 46).
                    The Court, clarifying its role in the exercise of its appellate function under
                    the Chicago Convention and the IASTA, stated that those treaties

                         “enlist the support of the Court for the good functioning of [ICAO],
                         and therefore the first reassurance for the Council lies in the knowl-
                         edge that means exist for determining whether a decision as to its own
                         competence is in conformity or not with the provisions of the treaties
                         governing its action” (ibid., pp. 60‑61, para. 26; emphasis added).

                    As the Court explained, “it would be contrary to accepted standards of
                    the good administration of justice to allow an international organ to
                    examine and discuss the merits of a dispute when its competence to do so
                    was not only undetermined but actively challenged” (ibid., p. 57,
                    para. 18 (e)).

                    19




7 CIJ1191_Ord.indb 34                                                                                 12/07/21 13:56

                    97 	                     icao council (judgment)

                        The Court therefore concluded that
                          “an appeal against a decision of the Council as to its own jurisdiction
                          must therefore be receivable since, from the standpoint of the super-
                          vision by the Court of the validity of the Council’s acts, there is no
                          ground for distinguishing between supervision as to jurisdiction, and
                          supervision as to merits” (Appeal Relating to the Jurisdiction of the
                          ICAO Council (India v. Pakistan), Judgment, I.C.J. Reports 1972,
                          p. 61, para. 26).
                      31. Relying on these pronouncements of the Court, the Appellants
                    brought their joint appeal, emphasizing that Article 84 of the Chicago
                    Convention encompasses appeals against decisions of the ICAO Council
                    regarding preliminary objections to its jurisdiction.

                        32. Qatar expressly recognizes the right of the Appellants under Arti-
                     cle 84 of the Convention to appeal the Council’s decision on its jurisdic-
                    tion.
                        33. In view of the above, the Court is satisfied that it has jurisdiction
                     to entertain the present appeal. It notes, however, that the Appellants and
                     Qatar disagree on the scope of the right of appeal.
                        34. The Appellants submit that an appeal under Article 84 of the Con-
                    vention encompasses “procedural complaints”. They argue that they are
                    entitled before the ICAO Council to due process, which according to
                    them, they were denied. The alleged lack of due process in the proceed-
                    ings before the ICAO Council constitutes their first ground of appeal.
                        35. Qatar, while denying that any procedural irregularities occurred dur-
                     ing the proceedings before the ICAO Council, suggests that the Court
                     should decline to exercise its supervisory authority in respect of these alleged
                    procedural irregularities. In Qatar’s view, not only were there no such irreg-
                    ularities, but they would in any case be irrelevant to the objective question
                    of law before the Court, namely whether the ICAO Council has jurisdiction
                    to consider and decide on Qatar’s claims under the Convention.
                        36. The Court recalls that its role in supervising the Council in the
                     exercise of the latter’s dispute settlement functions under Article 84 of the
                    Chicago Convention is to determine whether the impugned decision is
                    correct. In the present case, its task is to decide whether the Council has
                    erred in rejecting the preliminary objections of the Appellants to the
                    ­jurisdiction of the ICAO Council and the admissibility of Qatar’s applica-
                     tion.


                                              II. Grounds of Appeal

                      37. The Appellants raise three grounds of appeal against the­
                    Decision of the ICAO Council dated 29 June 2018. First, they submit
                    that the Decision “should be set aside on the grounds that the proce-
                    dure adopted by the ICAO Council was manifestly flawed and in

                    20




7 CIJ1191_Ord.indb 36                                                                                   12/07/21 13:56

                    98 	                     icao council (judgment)

                    v­ iolation of fundamental principles of due process and the right to be
                     heard”.
                        38. In their second ground of appeal, the Appellants assert that the
                     ICAO Council “erred in fact and in law in rejecting the first preliminary
                     objection made [by them] in respect of the competence of the ICAO Coun-
                     cil”. According to the Appellants, to pronounce on the dispute would
                     require the Council to rule on questions that fall outside its jurisdiction,
                     specifically on the lawfulness of the countermeasures, including “certain
                     airspace restrictions”, adopted by the Appellants. In the alternative, and
                     for the same reasons, they argue that the claims of Qatar are inadmissible.
                        39. Under their third ground of appeal, the Appellants contend that
                     the ICAO Council erred when it rejected their second preliminary objec-
                     tion. That objection was based on the assertion that Qatar had failed to
                     satisfy the precondition of negotiation contained in Article 84 of the Chi-
                     cago Convention, and thus that the ICAO Council lacked jurisdiction. As
                    part of that objection, they also argued that the claims of Qatar were
                    inadmissible because Qatar had not complied with the procedural require-
                    ment in Article 2, subparagraph (g), of the ICAO Rules for the Settle-
                    ment of Differences.
                        40. Although the Appellants invoke their three grounds of appeal in
                     the above‑mentioned order, the Court is not bound to follow it. The
                     Court will first examine the grounds based on the alleged errors of
                     the ICAO Council in rejecting the Appellants’ objections. Thereafter,
                     the Court will consider the ground based on the alleged manifest lack of
                     due process in the procedure before the Council.

                         A. The Second Ground of Appeal : Rejection by the ICAO Council
                                       of the First Preliminary Objection
                    1. Whether the dispute between the Parties relates to the interpretation or
                       application of the Chicago Convention
                      41. As noted above, the Appellants’ second ground of appeal relates to
                    their first preliminary objection as respondents before the ICAO Council.
                    In this objection, they argued that their actions, including in particular
                    the aviation restrictions, constitute a set of measures “adopted in reaction
                    to Qatar’s multiple, grave, and persistent breaches of its international
                    obligations relating to matters essential to [their] security . . ., and consti-
                    tute lawful countermeasures authorised by general international law”.
                    They expressed the view that under Article 84 of the Chicago Convention
                    the jurisdiction of the Council is limited to any disagreement between two
                    or more States relating to the interpretation or application of the Con-
                    vention and its Annexes and that the Council therefore does not have
                    jurisdiction to adjudicate issues as to whether Qatar has breached its
                    other obligations under international law, including obligations under the
                    Riyadh Agreements.


                    21




7 CIJ1191_Ord.indb 38                                                                                  12/07/21 13:56

                    99 	                    icao council (judgment)

                       42. In the Appellants’ view, the resolution of Qatar’s claims by the
                    ICAO Council would necessarily require it to determine issues forming
                    part of the wider dispute between the Parties, including the question
                    whether Qatar had breached its counter‑terrorism obligations and its
                    international obligation not to interfere in the internal affairs of the
                    Appellants, matters falling outside of the scope of the Chicago Conven-
                    tion. They argue that the narrow dispute relating to airspace closures can-
                    not be separated from the broader issues and that the legality of the
                    airspace closures cannot be judged in isolation.

                       43. The Appellants maintain that the ICAO Council lacks jurisdiction
                    since the real issue in dispute between the Parties cannot be confined to
                    matters within its limited jurisdiction. They contend that, in view of the
                    role of ICAO as the United Nations specialized agency with functions
                    related to matters of civil aviation, the competence of its Council under
                    Article 84 of the Chicago Convention extends only to the settlement of
                    disagreements relating to the interpretation or application of that Con-
                    vention. They therefore submit that, before determining that it had juris-
                    diction, the Council ought to have identified and legally characterized the
                    subject‑matter of the dispute before it. It should then have determined
                    whether this dispute fell within its jurisdiction ratione materiae under
                    Article 84. In their view, the real issue in dispute between the Parties con-
                    cerns “Qatar’s long‑standing violations of its obligations under interna-
                    tional law other than under the Chicago Convention”. They characterize
                    the measures they have taken, including the aviation restrictions that
                    form the basis of Qatar’s claim, as lawful countermeasures. The Appel-
                    lants maintain that none of these matters, i.e. Qatar’s alleged violations of
                    international obligations and the Appellants’ countermeasures in response
                    thereto, fall within the ICAO Council’s jurisdiction ratione materiae
                    under Article 84 of the Chicago Convention. Therefore, they request the
                    Court to adjudge that the Council has no jurisdiction to entertain Qatar’s
                    application submitted to it.


                                                          *
                       44. Before the Council, Qatar expressed the view that the issues of
                    countermeasures and their lawfulness go to the merits of the case and
                    should not be considered by the Council when it takes a decision on its
                    jurisdiction. Qatar relied on the Court’s Judgment in the Appeal Relating
                    to the Jurisdiction of the ICAO Council (India v. Pakistan) (Judgment,
                    I.C.J. Reports 1972, p. 46), which in its view “is entirely dispositive of all
                    the arguments of the Respondents, leaving aside the issue of negotia-
                    tions”.
                       45. Before the Court, Qatar argues that the Council has jurisdiction to
                    decide the case if there is any disagreement between the Parties relating to
                    the interpretation or application of the Chicago Convention which can-

                    22




7 CIJ1191_Ord.indb 40                                                                                12/07/21 13:56

                    100 	                   icao council (judgment)

                    not be settled by negotiation. According to Qatar, there is nothing in that
                    Convention or in the ICAO Rules for the Settlement of Differences that
                    sets any other limit on, or otherwise circumscribes, the jurisdiction of the
                    Council. Qatar contends that the claims it has presented to the
                    ICAO Council relate to the interpretation or application of the Chicago
                    Convention and thus the Council properly rejected the first preliminary
                    objection. It maintains that the Council has jurisdiction to entertain its
                    application notwithstanding the invocation by the Appellants of a defence
                    that raises issues falling outside the scope of the Chicago Convention or
                    the fact that the dispute in question arises in the context of a broader
                    dispute between the Parties.

                                                        * *
                       46. The Court has first to determine whether the dispute brought by
                    Qatar before the ICAO Council is a disagreement between the Appellants
                    and Qatar relating to the interpretation or application of the Chicago
                    Convention and its Annexes. The Council’s jurisdiction ratione materiae
                    is circumscribed by the terms of Article 84 of the Chicago Convention to
                    this type of disagreement. As the Court explained in 1972, a disagreement
                    relates to the interpretation or application of the Chicago Convention if,
                    “in order to determine [it], the Council would inevitably be obliged to
                    interpret and apply the [Convention], and thus to deal with matters
                    unquestionably within its jurisdiction” (Appeal Relating to the Jurisdiction
                    of the ICAO Council (India v. Pakistan), Judgment, I.C.J. Reports 1972,
                    p. 66, para. 36).
                       47. In its application and memorial submitted to the ICAO Council on
                    30 October 2017, Qatar requested the Council to “determine that the
                    Respondents violated by their actions against the State of Qatar their
                    obligations under the Chicago Convention, its Annexes and other rules of
                    international law”. It further requested the Council to “deplore the viola-
                    tions by the Respondents of the fundamental principles of the Chicago
                    Convention and its Annexes”. Consequently, Qatar asked the Council to
                    urge the respondents “to withdraw, without delay, all restrictions imposed
                    on the Qatar‑registered aircraft and to comply with their obligations
                    under the Chicago Convention and its Annexes” and “to negotiate in
                    good faith the future harmonious cooperation in the region to safeguard
                    the safety, security[,] regularity and economy of international civil avia-
                    tion”. In its memorial, Qatar identified a number of provisions of the
                    Chicago Convention with which, in its view, the measures taken by the
                    respondents are not in conformity, in particular Articles 2, 3bis, 4, 5, 6, 9,
                    37 and 89.

                      48. The Court considers that the disagreement between the Parties
                    brought before the ICAO Council concerns the interpretation and appli-
                    cation of the Chicago Convention and its Annexes and therefore falls
                    within the scope of Article 84 of the Convention. The mere fact that this

                    23




7 CIJ1191_Ord.indb 42                                                                                12/07/21 13:56

                    101 	                   icao council (judgment)

                    disagreement has arisen in a broader context does not deprive the
                    ICAO Council of its jurisdiction under Article 84 of the Convention. As
                    the Court has observed in the past, “legal disputes between sovereign
                    States by their very nature are likely to occur in political contexts, and
                    often form only one element in a wider and long‑standing political dis-
                    pute between the States concerned” (United States Diplomatic and Con‑
                    sular Staff in Tehran (United States of America v. Iran), Judgment,
                    I.C.J. Reports 1980, p. 20, para. 37; see also Certain Iranian Assets
                    (Islamic Republic of Iran v. United States of America), Preliminary Objec‑
                    tions, Judgment, I.C.J. Reports 2019 (I), p. 23, para. 36).
                       49. Nor can the Court accept the argument that, because the Appel-
                    lants characterize their aviation restrictions imposed on Qatar‑registered
                    aircraft as lawful countermeasures, the Council has no jurisdiction to
                    hear the claims of Qatar. Countermeasures are among the circumstances
                    capable of precluding the wrongfulness of an otherwise unlawful act in
                    international law and are sometimes invoked as defences (see
                    Gabčíkovo‑Nagymaros Project (Hungary/Slovakia), Judgment, I.C.J.
                    Reports 1997, p. 55, para. 82). The prospect that a respondent would raise
                    a defence based on countermeasures in a proceeding on the merits before
                    the ICAO Council does not, in and of itself, have any effect on the Coun-
                    cil’s jurisdiction within the limits laid down in Article 84 of the Chicago
                    Convention. As the Court stated when considering an appeal from a deci-
                    sion of the ICAO Council in 1972:


                            “The fact that a defence on the merits is cast in a particular form,
                         cannot affect the competence of the tribunal or other organ con-
                         cerned, — otherwise parties would be in a position themselves to
                         control that competence, which would be inadmissible. As has already
                         been seen in the case of the competence of the Court, so with that of
                         the Council, its competence must depend on the character of the dis-
                         pute submitted to it and on the issues thus raised — not on those
                         defences on the merits, or other considerations, which would become
                         relevant only after the jurisdictional issues had been settled.” (Appeal
                         Relating to the Jurisdiction of the ICAO Council (India v. Pakistan),
                         Judgment, I.C.J. Reports 1972, p. 61, para. 27.)
                       50. This reasoning applies equally to the present case. The Court there-
                    fore concludes that the Council did not err when it rejected the first
                    ­preliminary objection by the Appellants relating to its jurisdiction.


                    2. Whether Qatar’s claims are inadmissible on grounds of “judicial
                       propriety”
                      51. Before the ICAO Council, the respondents raised the alternative
                    argument that Qatar’s claims are inadmissible. While they referred to

                    24




7 CIJ1191_Ord.indb 44                                                                               12/07/21 13:56

                    102 	                   icao council (judgment)

                    “general principles regarding admissibility”, they did not elaborate upon
                    arguments specific to their alternative request to declare Qatar’s claims
                    inadmissible. They relied instead on the same arguments made against the
                    Council’s jurisdiction. They argued that the distinction between the objec-
                    tions to the jurisdiction of the Council and those to the admissibility of
                    Qatar’s claims “did not matter for the Council’s purposes as both of those
                    types of objection were covered by the wording of Article 5 (1)” of the
                    ICAO Rules for the Settlement of Differences.

                       52. The Appellants argue before the Court that, if the case were to
                    proceed to the merits in its current form, the ICAO Council would have
                    two options. First, it might adjudicate the issues relating to whether the
                    aviation restrictions constitute lawful countermeasures, including, in par-
                    ticular, whether Qatar has breached its international obligations in mat-
                    ters outside civil aviation. This would, however, mean that the Appellants
                    would be required to plead their defence on the basis of countermeasures
                    in a forum that they consider not to be properly equipped to determine
                    such matters. Secondly, the ICAO Council might decline to hear the
                    defence on the basis of countermeasures, but this would mean that it
                    could not decide all the matters before it. It would be wrong, in their
                    view, for the Council to adjudicate the dispute in part only, ignoring that
                    part which contains “a vital defence” of the Appellants.

                       They submit that Qatar’s application to the ICAO Council is inadmis-
                    sible in so far as any resolution of Qatar’s claims will necessarily require
                    the Council to adjudicate upon matters over which it does not possess
                    jurisdiction. Any such exercise of jurisdiction by the Council would be
                    incompatible with the consensual basis for jurisdiction and thus incom-
                    patible with “judicial propriety” and the ICAO Council’s “judicial” func-
                    tion under Article 84 of the Chicago Convention.

                                                         *
                       53. In its submissions to the Council, Qatar took the view that the
                    ICAO Rules for the Settlement of Differences do not permit preliminary
                    objections as to admissibility. It urged the Council not to rule on admis-
                    sibility at the preliminary objections phase, while admitting that the
                    respondents were not precluded from making admissibility submissions in
                    their counter‑memorials on the merits.

                      54. Before the Court, Qatar characterizes the Appellants’ “alternative
                    argument” as not really an “alternative” one but rather as an “obvious
                    repurposing” of their jurisdictional objection. Qatar notes that the Appel-
                    lants assert that if the Council were to pass judgment upon their defence
                    on the basis of countermeasures it would “adjudicate” outside the scope
                    of Article 84 of the Chicago Convention without their consent. It con-
                    tends that none of the “exceptional circumstances” which gave rise to the

                    25




7 CIJ1191_Ord.indb 46                                                                              12/07/21 13:56

                    103 	                   icao council (judgment)

                    doctrine of “judicial propriety” in the Court’s jurisprudence are present in
                    the case pending before the Council. Qatar argues that “judicial propri-
                    ety” would be offended if the Appellants’ submissions were to be accepted
                    because the Council then would not exercise its powers “to their full
                    extent”.


                                                        * *
                       55. In the case concerning Application of the Convention on the Preven‑
                    tion and Punishment of the Crime of Genocide (Croatia v. Serbia), the
                    Court considered a preliminary objection that was presented simultane-
                    ously as an objection to jurisdiction and as one going to the admissibility
                    of the claims (Preliminary Objections, Judgment, I.C.J. Reports 2008,
                    p. 456, para. 120). The Court then recalled that “[a] distinction between
                    these two kinds of objections is well recognized in the practice of the
                    Court” (ibid.). The effect of an objection, irrespective of whether it is to
                    jurisdiction or to admissibility, if upheld, is the same — it brings the pro-
                    ceedings in respect of that claim to an end. As jurisdiction is based on
                    consent, a jurisdictional objection will most likely concern whether such
                    consent has been given by the objecting State, whether the claim falls
                    within the scope of the consent given or whether conditions attached to
                    that consent are met. As far as objections to the admissibility of a claim
                    are concerned, the Court explained that an objection to admissibility
                         “consists in the contention that there exists a legal reason, even when
                         there is jurisdiction, why the Court should decline to hear the case,
                         or more usually, a specific claim therein. Such a reason is often of
                         such a nature that the matter should be resolved in limine litis” (ibid.;
                         see also Oil Platforms (Islamic Republic of Iran v. United States of
                         America), Judgment, I.C.J. Reports 2003, p. 177, para. 29).

                       56. Article 5 of the ICAO Rules for the Settlement of Differences,
                    approved by the Council on 9 April 1957, bears the heading “Preliminary
                    objection and action thereon”. Its first paragraph provides that “[i]f the
                    respondent questions the jurisdiction of the Council to handle the matter
                    presented by the applicant, he shall file a preliminary objection setting out
                    the basis of the objection” (emphasis added). This provision does not
                    expressly mention preliminary objections to admissibility. However, the
                    Rules for the Settlement of Differences were drafted following the model
                    of the 1946 Rules of this Court, which also did not expressly mention
                    preliminary objections to admissibility. This lack of specificity did not
                    prevent the Court from dealing with objections to admissibility as a pre-
                    liminary issue before the amendment of the Rules of Court in 1972
                    (e.g. Barcelona Traction, Light and Power Company, Limited (New Appli‑
                    cation: 1962) (Belgium v. Spain), Preliminary Objections, Judgment,
                    I.C.J. Reports 1964, p. 6). Likewise, Article 5 of the ICAO Rules for the

                    26




7 CIJ1191_Ord.indb 48                                                                                12/07/21 13:56

                    104 	                    icao council (judgment)

                    Settlement of Differences does not preclude the Council from considering
                    an objection to the admissibility of a claim as a preliminary issue.

                       57. The Court is of the view that in proceedings before the ICAO Coun-
                    cil, if a party raises a preliminary objection to the admissibility of a claim,
                    that objection should also be resolved in limine litis unless it is not of an
                    exclusively preliminary character. In other words, it should be considered
                    and decided upon at a preliminary stage unless it is so intertwined with
                    the merits of the matter brought before the Council that it cannot be
                    dealt with without determining, at least to some degree, issues properly
                    pertaining to the merits (see Application of the Convention on the Preven‑
                    tion and Punishment of the Crime of Genocide (Croatia v. Serbia), Pre‑
                    liminary Objections, Judgment, I.C.J. Reports 2008, p. 459, para. 127).
                    The only other situation where the Council could postpone its determina-
                    tion of a preliminary objection to admissibility by joining it to the merits
                    is when it does not have before it all the facts necessary to decide the
                    question raised. Neither situation, in the view of the Court, was present in
                    the proceedings before the Council in this case.


                       58. The Council was fully aware of the objection to admissibility raised
                    by the respondents in the proceedings before it. In fact, they argued orally
                    that both objections to jurisdiction and to admissibility were covered by
                    the wording of Article 5 (1) of the ICAO Rules for the Settlement of Dif-
                    ferences. The Council did vote on the objection as the one “relating to the
                    interpretation and application of the Chicago Convention and its
                    Annexes” and by majority decided that it “was not accepted”. This
                    implies that the objection to the admissibility of Qatar’s application was
                    rejected.
                       59. The question for the Court is whether that decision of the Council
                    rejecting the objection as it relates to the admissibility of Qatar’s claims
                    was a correct one. In other words, the Court has to ascertain whether the
                    claims brought before the Council are admissible.

                       60. The Court observes that it is difficult to apply the concept of “judi-
                    cial propriety” to the ICAO Council. The Council is a permanent organ
                    responsible to the ICAO Assembly, composed of designated representa-
                    tives of the contracting States elected by the Assembly, rather than of indi-
                    viduals acting independently in their personal capacity as is characteristic
                    of a judicial body. In addition to its executive and administrative functions
                    specified in Articles 54 and 55 of the Chicago Convention, the Council was
                    given in Article 84 the function of settling disagreements between two or
                    more contracting States relating to the interpretation or application of the
                    Convention and its Annexes. This, however, does not transform the
                    ICAO Council into a judicial institution in the proper sense of that term.
                       61. In any event, the integrity of the Council’s dispute settlement func-
                    tion would not be affected if the Council examined issues outside matters

                    27




7 CIJ1191_Ord.indb 50                                                                                 12/07/21 13:56

                    105 	                   icao council (judgment)

                    of civil aviation for the exclusive purpose of deciding a dispute which falls
                    within its jurisdiction under Article 84 of the Chicago Convention. There-
                    fore, a possible need for the ICAO Council to consider issues falling out-
                    side the scope of the Chicago Convention solely in order to settle a
                    disagreement relating to the interpretation or application of the Chicago
                    Convention would not render the application submitting that disagree-
                    ment to it inadmissible.

                       62. The Court therefore concludes that the Council did not err when it
                    rejected the first preliminary objection in so far as the respondents asserted
                    that Qatar’s claims were inadmissible.

                                                          *
                      63. In view of the above, the second ground of appeal cannot be
                    upheld.

                         B. The Third Ground of Appeal : Rejection by the ICAO Council of
                                        the Second Preliminary Objection
                      64. As their third ground of appeal, the Appellants assert that the
                    ICAO Council erred when it rejected the second preliminary objection
                    which they raised as respondents before the Council, pursuant to which
                    they claimed that the ICAO Council lacked jurisdiction because Qatar
                    had failed to meet the negotiation precondition found in Article 84 of the
                    Chicago Convention and that Qatar’s application to the ICAO Council
                    was inadmissible because it did not comply with Article 2, subpara-
                    graph (g), of the ICAO Rules for the Settlement of Differences.

                    1. The alleged failure to meet a negotiation precondition prior to the filing
                       of Qatar’s application with the ICAO Council
                       65. Article 84 of the Chicago Convention provides that “[i]f any dis-
                    agreement . . . cannot be settled by negotiation, it shall, on the applica-
                    tion of any State concerned in the disagreement, be decided by the
                    Council”. Before the ICAO Council, the respondents contended that
                    prior negotiations constitute a precondition to the filing of an application
                    under Article 84. They asserted that the ICAO Council lacked jurisdiction
                    because Qatar failed to comply with this precondition. On appeal to the
                    Court, the Appellants argue that the ICAO Council erred in rejecting this
                    objection to its jurisdiction.
                       66. The Appellants recall that the Court, in previous judgments, has
                    found a precondition of negotiation in compromissory clauses of treaties
                    that are similar to Article 84 of the Chicago Convention. They consider
                    that this jurisprudence can be applied to the negotiation precondition
                    contained in Article 84.
                       67. The Appellants, referring to the Judgment of the Court on prelimi-

                    28




7 CIJ1191_Ord.indb 52                                                                                12/07/21 13:56

                    106 	                   icao council (judgment)

                    nary objections in the case concerning Application of the International
                    Convention on the Elimination of All Forms of Racial Discrimination
                    (Georgia v. Russian Federation), submit that for a negotiation precondi-
                    tion to be fulfilled, there must be “at the very least . . . a genuine attempt
                    by one of the disputing parties to engage in discussions with the other
                    disputing party, with a view to resolving the dispute” (Judgment,
                    I.C.J. Reports 2011 (I), p. 132, para. 157). They maintain that a genuine
                    attempt to negotiate must be more than a general call for dialogue. It
                    must relate to the subject‑matter of the dispute, which must concern the
                    substantive obligations contained in the treaty in question. The Appel-
                    lants also assert that, where negotiations have been attempted or have
                    commenced, the precondition of negotiation is met only if negotiations
                    have become futile or deadlocked.
                       68. The Appellants disagree with Qatar’s alternative argument that it
                    had no obligation even to attempt to negotiate, because any such attempt
                    would have been futile (see paragraph 86 below). They argue that a nego-
                    tiation precondition can never be satisfied “without a ‘genuine attempt’ to
                    negotiate first being made, even where the disputing [p]arty considers that
                    any such attempt would be futile”.

                       69. The Appellants submit that Qatar did not make a genuine attempt
                    to initiate negotiations concerning the specific subject‑matter of its claims
                    under the Chicago Convention prior to submitting the disagreement to
                    the ICAO Council.
                       70. The Appellants recall that the 31 July 2017 Extraordinary Session
                    of the ICAO Council was held pursuant to Qatar’s request under Arti-
                    cle 54 (n) of the Chicago Convention, which provides that “[t]he Council
                    shall . . . [c]onsider any matter relating to the Convention which any con-
                    tracting State refers to it”. They argue that Qatar’s efforts within ICAO
                    did not satisfy the precondition of negotiation because its communica-
                    tions were addressed to the President of the ICAO Council or to the
                    Secretary-­General of ICAO, not to the Appellants. They maintain that
                    none of the discussions and meetings that took place within the
                    ICAO Council concerned “issues relating to the interpretation and appli-
                    cation of the Chicago Convention . . . which, in Qatar’s view, form the
                    subject‑matter of the disagreement between the Parties”. Instead, those
                    discussions were limited to issues relating to safety of aviation and contin-
                    gency routes and did not touch upon the question of the dispute initiated
                    under Article 84.

                       71. The Appellants also disagree with Qatar’s assertion that its
                    attempts to settle the dispute through the facilitation of third States con-
                    stituted a genuine attempt to negotiate because “none of the requests or
                    statements was addressed to the Appellants” and “all of the requests were
                    in general terms, and failed to refer to the specific substantive obligations
                    under the Chicago Convention”.


                    29




7 CIJ1191_Ord.indb 54                                                                                12/07/21 13:56

                    107 	                   icao council (judgment)

                       72. The Appellants further submit that Qatar’s request for consulta-
                    tions within the context of the World Trade Organization (hereinafter
                    the “WTO”) did not constitute a genuine attempt to negotiate because
                    that request concerned alleged violations of WTO obligations by the
                    Appellants and thus was not relevant to alleged violations of obligations
                    contained in the Chicago Convention.

                       73. The Appellants also disagree with Qatar that a telephone conversa-
                    tion between the Emir of Qatar and the Crown Prince of Saudi Arabia on
                    8 September 2017 constituted a genuine attempt to negotiate. They assert
                    that the conversation was a contact between Qatar and only one of the
                    Appellants and that it related to the wider dispute between the Parties,
                    not to alleged violations of obligations under the Chicago Convention.

                       74. With respect to Qatar’s references to reports of statements made by
                    its officials in press statements and before United Nations bodies, the
                    Appellants submit that none of these statements demonstrated a genuine
                    attempt to negotiate. The statements were not addressed to the Appel-
                    lants and did not deal with the specific subject‑matter of Qatar’s claims
                    under the Chicago Convention.

                                                          *
                       75. In response, Qatar submits that the ICAO Council did not err in
                    rejecting the preliminary objection relating to the precondition of negoti-
                    ation raised by the respondents before the Council.
                       76. Qatar agrees with the Appellants that a negotiation precondition
                    normally requires a potential applicant to make a genuine attempt to
                    negotiate and that a negotiation precondition is not met until negotia-
                    tions have become futile or deadlocked. It also recognizes that negotia-
                    tions must relate to the subject‑matter of the dispute, which must concern
                    the substantive obligations contained in the treaty in question. Qatar
                    emphasizes that no specific format or procedure is required for negotia-
                    tions, which, it argues, can take place within the context of an interna-
                    tional organization.
                       77. Qatar maintains that it made a genuine attempt to negotiate within
                    the framework of ICAO, beginning on 5 June 2017, the first day of the
                    aviation restrictions. It points to its 8 June 2017 letter to the President of
                    the ICAO Council, which requested urgent consideration under Arti-
                    cle 54 (n) of the Chicago Convention, citing the Appellants’ alleged vio-
                    lations of the Convention. Qatar also refers to its letter to the
                    Secretary-­General of ICAO, dated 15 June 2017, in which it invoked
                    Article 54 (n) and requested the ICAO Council to

                         “convene to examine and consider the actions of the Kingdom of
                         Saudi Arabia, the United Arab Emirates, the Arab Republic of Egypt,
                         and the Kingdom of Bahrain in the current international airspace

                    30




7 CIJ1191_Ord.indb 56                                                                                12/07/21 13:56

                    108 	                   icao council (judgment)

                         blockade over the High Seas against Qatar-­registered aircraft and the
                         State of Qatar”.
                        78. Qatar also refers to exchanges held during the ICAO Council
                    Extraordinary Session of 31 July 2017, where it requested that the
                    ­Appellants “lift the unjust air blockade that [they] had . . . imposed upon
                     it”, noting that “it was a dispute that touched upon the Convention’s
                     essence”.
                        79. Qatar submits that the Appellants consistently refused to discuss
                     the aviation restrictions within the ICAO framework, as evidenced by
                     their opposition to doing so at the ICAO Council’s 211th Session on
                     23 June 2017. It points out that the Appellants’ 19 July 2017 Working
                     Paper urged that the ICAO Council limit any discussion under Arti-
                    cle 54 (n) to issues related to the safety of international civil aviation.
                     Qatar also refers to the United Arab Emirates’ statement at the 31 July
                     2017 Extraordinary Session reaffirming this position on behalf of all four
                     Appellants. In Qatar’s view, the Extraordinary Session addressed only the
                     safety of aviation and contingency routes because of the Appellants’
                     refusal to negotiate regarding the aviation restrictions.


                      80. Qatar also contends that it attempted to negotiate with the Appel-
                    lants outside of ICAO. For example, it sought to “settle the dispute
                    through the intervention of other States”, referring to contacts with the
                    Emir of Kuwait and the President and Secretary of State of the
                    United States of America. According to Qatar, the Appellants did not
                    respond to any of these efforts.
                      81. Qatar further states that it attempted to negotiate regarding the
                    aviation restrictions within the WTO framework by submitting a request
                    on 31 July 2017 for consultations with Saudi Arabia, Bahrain and the
                    United Arab Emirates. It maintains that these three States declined to
                    engage in consultations.
                      82. Additionally, Qatar submits that it made a genuine attempt to
                    negotiate when the Emir of Qatar telephoned the Crown Prince of
                    Saudi Arabia on 8 September 2017 with the facilitation of the President
                    of the United States of America. Qatar states that, immediately after the
                    call, Saudi Arabia suspended any dialogue or communication with Qatari
                    authorities.

                       83. Qatar also asserts that statements made by its officials in
                    United Nations bodies demonstrated a willingness to negotiate with the
                    Appellants with respect to the overall dispute, including the aviation
                    restrictions.
                       84. Qatar maintains that the Appellants made statements expressing a
                    refusal to negotiate. It refers to a press report stating that the Minister of
                    State for Foreign Affairs of the United Arab Emirates said on 7 June
                    2017 that there was “nothing to negotiate” with Qatar. Additionally,

                    31




7 CIJ1191_Ord.indb 58                                                                                12/07/21 13:56

                    109 	                   icao council (judgment)

                    Qatar cites press reports stating that the Appellants made a set of
                    13 demands on 22 June 2017, which were described by the Minister for
                    Foreign Affairs of Saudi Arabia as “non‑negotiable”.
                       85. For the above reasons, Qatar contends that it made a genuine
                    attempt to negotiate and that any further attempt to negotiate would
                    have been futile.
                       86. Although Qatar maintains that it made a genuine attempt to nego-
                    tiate with the Appellants, it asserts, in the alternative, that a State has no
                    obligation to attempt to negotiate prior to the filing of an application if
                    the potential respondent has shown a complete unwillingness to negoti-
                    ate, rendering any attempt to negotiate futile. It relies on the Judgment of
                    the Court in the case concerning United States Diplomatic and Consular
                    Staff in Tehran (United States of America v. Iran) (Judgment,
                    I.C.J. Reports 1980, p. 27, para. 51), in which, according to Qatar, the
                    Court “held that the Iranian Government’s ‘refusal to enter into any dis-
                    cussion of the matter’ despite the United States’ protests was sufficient to
                    discharge the negotiation requirement” applicable in that case.
                       Qatar contends that the Appellants displayed a complete unwillingness
                    to negotiate and that any attempt would have been futile. In its view,
                    there is no need for the Court to decide whether Qatar made a genuine
                    attempt to negotiate with respect to the disagreement arising under Arti-
                    cle 84 of the Chicago Convention.

                                                        * *
                       87. The Court observes that Article 84 of the Chicago Convention is
                    part of Chapter XVIII of the Convention, entitled “Disputes and Default”.
                    This chapter provides a dispute settlement procedure that is available in
                    the event of disagreements concerning the interpretation or application of
                    the Convention and its Annexes. Article 84 specifies that the disagree-
                    ments that are to be settled by the Council are only those that “cannot be
                    settled by negotiation”. The Court also notes that Article 14 of the
                    ICAO Rules for the Settlement of Differences contemplates that the Coun-
                    cil may invite the parties to a dispute to engage in direct negotiations.
                       88. The reference in Article 84 of the Chicago Convention to a dis-
                    agreement that “cannot be settled by negotiation” is similar to the word-
                    ing of the compromissory clauses of a number of other treaties. The
                    Court has found several such compromissory clauses to contain negotia-
                    tion preconditions that must be satisfied in order to establish the Court’s
                    jurisdiction (see, e.g. Application of the International Convention on the
                    Elimination of All Forms of Racial Discrimination (Georgia v. Russian
                    Federation), Preliminary Objections, Judgment, I.C.J. Reports 2011 (I),
                    p. 128, para. 140, and Questions relating to the Obligation to Prosecute or
                    Extradite (Belgium v. Senegal), Judgment, I.C.J. Reports 2012 (II),
                    p. 445, para. 56). This jurisprudence is also relevant to the interpretation
                    of Article 84 and to its application in determining the jurisdiction of the
                    ICAO Council.

                    32




7 CIJ1191_Ord.indb 60                                                                                12/07/21 13:56

                    110 	                   icao council (judgment)

                       89. The Court considers that Article 84 of the Chicago Convention
                    imposes a precondition of negotiation that must be met in order to estab-
                    lish the ICAO Council’s jurisdiction. Prior to filing an application under
                    Article 84, a contracting State must make a genuine attempt to negotiate
                    with the other concerned State or States. If the negotiations or attempted
                    negotiations reach a point of futility or deadlock, the disagreement “can-
                    not be settled by negotiation” and the precondition to the jurisdiction of
                    the ICAO Council is satisfied.
                       90. As the Court has recognized, a genuine attempt to negotiate can be
                    made outside of bilateral diplomacy (Application of the International
                    Convention on the Elimination of All Forms of Racial Discrimination
                    ­
                    (Georgia v. Russian Federation), Preliminary Objections, Judgment,
                    I.C.J. Reports 2011 (I), p. 133, para. 160). Exchanges that take place in
                    an international organization are also recognized as “established modes
                    of international negotiation” (South West Africa (Ethiopia v. South Africa;
                    Liberia v. South Africa), Preliminary Objections, Judgment, I.C.J. Reports
                    1962, p. 346).

                       91. In responding to the preliminary objection presented to the
                    ICAO Council, Qatar cited a series of communications in June and
                    July 2017 in which it urged the ICAO Council to take action with respect
                    to the aviation restrictions. These communications referred both to the
                    aviation restrictions and to provisions of the Chicago Convention that,
                    according to Qatar, are implicated by those restrictions. In its 15 June
                    2017 request to the ICAO Council under Article 54 (n) of the Chicago
                    Convention, for example, Qatar invoked this provision “[a]gainst the
                    Kingdom of Bahrain, the Arab Republic of Egypt, the United Arab
                    Emirates and the Kingdom of Saudi Arabia for the violation of funda-
                    mental principles of [the] Chicago Convention and the limitations set out
                    in Article 9 of such Convention”, which addresses certain circumstances
                    in which a contracting State may prohibit the aircraft of other States
                    from overflying its territory.
                       In advance of the Extraordinary Session of the ICAO Council, held on
                    31 July 2017, Qatar submitted a working paper in which it reiterated its
                    objections to the aviation restrictions, making reference to particular pro-
                    visions of the Chicago Convention. At the Extraordinary Session, Qatar
                    requested the Appellants to “lift the unjust air blockade” imposed
                    by them, noting that the dispute “touched upon the Convention’s
                    essence”.
                       92. The competence of ICAO unquestionably extends to questions of
                    overflight of the territory of contracting States, a matter that is addressed
                    in both the Chicago Convention and the IASTA. The overtures that
                    Qatar made within the framework of ICAO related directly to the subject‑­
                    matter of the disagreement that later was the subject of its application to
                    the ICAO Council under Article 84 of the Chicago Convention. The
                    Court concludes that Qatar made a genuine attempt within ICAO to


                    33




7 CIJ1191_Ord.indb 62                                                                               12/07/21 13:56

                    111 	                    icao council (judgment)

                    s­ettle by negotiation its disagreement with the Appellants regarding the
                     interpretation and application of the Chicago Convention.
                        93. As to the question whether negotiations within ICAO had reached
                     the point of futility or deadlock before Qatar filed its application to the
                     ICAO Council, the Court has previously stated that a requirement that a
                     dispute cannot be settled through negotiations “could not be understood
                     as referring to a theoretical impossibility of reaching a settlement. It
                     rather implies that . . . ‘no reasonable probability exists that further nego-
                     tiations would lead to a settlement’” (Questions relating to the Obligation
                     to Prosecute or Extradite (Belgium v. Senegal), Judgment, I.C.J. Reports
                     2012 (II), p. 446, para. 57, quoting South West Africa (Ethiopia v.
                     South Africa; Liberia v. South Africa), Preliminary Objections, Judgment,
                     I.C.J. Reports 1962, p. 345). In past cases, the Court has found that a
                    negotiation precondition was satisfied when the parties’ “basic positions
                    ha[d] not subsequently evolved” after several exchanges of diplomatic
                    correspondence and/or meetings (Questions relating to the Obligation to
                    Prosecute or Extradite (Belgium v. Senegal), Judgment, I.C.J. Reports
                    2012 (II), p. 446, para. 59; see also Immunities and Criminal Proceedings
                    (Equatorial Guinea v. France), Preliminary Objections, Judgment,
                    I.C.J. Reports 2018 (I), p. 317, para. 76). The Court’s inquiry into
                    the ­sufficiency of negotiations is a question of fact to be considered in
                    each case (Application of the International Convention on the Elimination
                    of All Forms of Racial Discrimination (Georgia v. Russian Federation),
                    Preliminary Objections, Judgment, I.C.J. Reports 2011 (I), p. 133,
                    para. 160).
                        94. In advance of the ICAO Council’s Extraordinary Session of 31 July
                    2017, which was to be held in response to Qatar’s request, the Appellants
                    submitted a working paper that urged the Council to limit any discussion
                    under Article 54 (n) of the Chicago Convention to issues related to the
                    safety of international aviation. At the Extraordinary Session, Qatar
                    called for consideration of the aviation restrictions and requested the
                    Appellants to lift their “unjust air blockade”. The representative of the
                    United Arab Emirates, speaking also on behalf of Bahrain, Egypt and
                    Saudi Arabia, responded by defending the legality of the aviation restric-
                     tions and urging the Council to limit its deliberations to matters related
                     to the safety of international civil aviation, as distinct from action that
                     the Council might take under Article 84.

                      95. The statements made to the ICAO Council on behalf of the Appel-
                    lants support Qatar’s assertion that the Appellants were unwilling to seek
                    a resolution of the disagreement over the aviation restrictions within the
                    ICAO Council. The minutes of the Extraordinary Session indicate that
                    the President of the Council drew a distinction between measures that the
                    Council might take under Article 54 (n) of the Convention and measures
                    that the Council might take under Article 84, in line with the approach
                    urged by the Appellants. During the Extraordinary Session, the Council
                    focused on matters other than the aviation restrictions that would form

                    34




7 CIJ1191_Ord.indb 64                                                                                 12/07/21 13:56

                    112 	                   icao council (judgment)

                    the subject‑matter of Qatar’s application to the ICAO Council, with par-
                    ticular attention to contingency arrangements to facilitate air traffic over
                    the high seas.

                       96. The Court considers that, as of the close of the Extraordinary Ses-
                    sion, settlement of the disagreement by negotiation within ICAO was not
                    a realistic possibility. The Court also takes into account developments
                    outside of ICAO. Diplomatic relations between Qatar and the Appellants
                    had been severed on 5 June 2017, concurrently with the imposition of the
                    aviation restrictions. Senior officials of the Appellants stated that they
                    would not negotiate with Qatar, recalling the demands that they had
                    addressed to Qatar. There is no indication that the positions of the Par-
                    ties as to the aviation restrictions changed between the imposition of
                    those restrictions and the filing of Qatar’s application before the
                    ICAO Council on 30 October 2017. Under these circumstances, the Court
                    considers that, at the moment of the filing of Qatar’s application before
                    the ICAO Council, there was no reasonable probability of a negotiated
                    settlement of the disagreement between the Parties regarding the interpre-
                    tation and application of the Chicago Convention, whether before the
                    ICAO Council or in another setting.

                       97. The Court also recalls that Qatar maintains that it faced a situation
                    in which the futility of negotiation was so clear that the negotiation pre-
                    condition of Article 84 could be met without requiring Qatar to make a
                    genuine attempt at negotiations. Because the Court has found that Qatar
                    did make a genuine attempt to negotiate, which failed to settle the dis-
                    pute, it has no need to examine this argument.

                       98. For the reasons set forth above, the Court considers that the
                    ICAO Council did not err in rejecting the contention advanced by the
                    respondents before the Council that Qatar had failed to fulfil the negotia-
                    tion precondition of Article 84 of the Chicago Convention prior to filing
                    its application before the ICAO Council.

                    2. Whether the ICAO Council erred by not declaring Qatar’s application
                       inadmissible on the basis of Article 2, subparagraph (g), of the ICAO Rules
                       for the Settlement of Differences
                       99. The Appellants maintain that Qatar did not comply with Article 2,
                    subparagraph (g), of the ICAO Rules for the Settlement of Differences,
                    which provides that an application and memorial filed pursuant to Arti-
                    cle 84 of the Chicago Convention must include “[a] statement that nego-
                    tiations to settle the disagreement had taken place between the parties but
                    were not successful”. According to the Appellants, this is a procedural
                    requirement that is not merely one of form. In view of the negotiation
                    precondition in Article 84 of the Chicago Convention, Article 2, sub­
                    paragraph (g), must be understood as requiring an appropriately

                    35




7 CIJ1191_Ord.indb 66                                                                                12/07/21 13:56

                    113 	                  icao council (judgment)

                    s­ ubstantiated statement “that a genuine attempt to negotiate has in fact
                     been made”.
                        100. The Appellants maintain that the application and memorial that
                     Qatar submitted to the ICAO Council indicated that no negotiations had
                     taken place or were even attempted and thus did not satisfy the require-
                     ment of Article 2, subparagraph (g). As a result, the Appellants contend
                     that the ICAO Council “erred . . . in not declaring Qatar’s ICAO Appli-
                     cation inadmissible”.

                                                        *
                       101. Qatar argues that the Appellants misconstrue the nature of the
                    Article 2, subparagraph (g), requirement, which provides simply that the
                    applicant before the ICAO Council “shall file an application to which
                    shall be attached a memorial containing . . . [a] statement that negotia-
                    tions to settle the disagreement had taken place but were not successful”.
                    Qatar submits that Article 2, subparagraph (g), does not require an
                    applicant to substantiate its statement that negotiations had taken place
                    but were not successful. Qatar maintains that Article 2, subparagraph (g),
                    contains only a requirement of form.
                       102. Qatar considers that it fulfilled the Article 2, subparagraph (g),
                    requirement because the memorial that it submitted to the ICAO Council
                    stated that the respondents before the Council “did not permit any oppor-
                    tunity to negotiate the aviation aspects of their hostile actions”.


                                                      * *
                       103. Article 2 of the ICAO Rules for the Settlement of Differences sets
                    out the basic information that is to be contained in a memorial attached
                    to an application filed pursuant to Article 84 of the Chicago Convention,
                    in order to facilitate the ICAO Council’s consideration of such applica-
                    tions. By requiring a statement regarding negotiations, subparagraph (g)
                    of Article 2 takes cognizance of the negotiation precondition contained in
                    Article 84 of the Chicago Convention.
                       104. Qatar’s application and memorial before the ICAO Council con-
                    tain a section entitled “A statement of attempted negotiations”, in which
                    Qatar states that the respondents before the ICAO Council “did not per-
                    mit any opportunity to negotiate” regarding the aviation restrictions. The
                    Secretary-­General confirmed that she had verified that Qatar’s applica-
                    tion “compl[ied] in form with the requirements of Article 2 of the . . .
                    Rules [for the Settlement of Differences]” when forwarding the document
                    to the respondents before the ICAO Council. The question of substance,
                    that is to say whether Qatar had met the negotiation precondition, was
                    addressed by the ICAO Council in the proceedings on preliminary objec-
                    tions, pursuant to Article 5 of the ICAO Rules for the Settlement of Dif-
                    ferences.

                    36




7 CIJ1191_Ord.indb 68                                                                            12/07/21 13:56

                    114 	                    icao council (judgment)

                      105. The Court sees no reason to conclude that the ICAO Council
                    erred by not declaring Qatar’s application before the ICAO Council to be
                    inadmissible by reason of a failure to comply with Article 2, subpara-
                    graph (g), of the ICAO Rules for the Settlement of Differences.
                                                           *
                       106. Having found, first, that the ICAO Council did not err in reject-
                    ing the contention that the Council lacked jurisdiction because Qatar had
                    not met the negotiation precondition contained in Article 84 of the Chi-
                    cago Convention and, secondly, that the ICAO Council did not err in
                    rejecting the assertion that Qatar’s application before the ICAO Council
                    was inadmissible for failing to comply with Article 2, subparagraph (g),
                    of the ICAO Rules for the Settlement of Differences, the Court concludes
                    that the ICAO Council did not err when it rejected the second prelimi-
                    nary objection raised by the respondents before the Council.

                      107. For the reasons set forth above, the Court cannot uphold the
                    third ground of appeal.

                    C. The First Ground of Appeal : Alleged Manifest Lack of Due Process in
                                    the Procedure before the ICAO Council
                        108. The Appellants argue that irregularities in the procedures that the
                     ICAO Council followed in reaching the Decision prejudiced in a funda-
                     mental way the requirements of a just procedure. They contend that those
                     procedures were manifestly flawed and that this constituted a grave viola-
                     tion of fundamental principles of due process and of the ICAO Council’s
                     own rules. Hence, the Appellants call upon the Court to exercise its
                    supervisory authority and to hold the Decision of the ICAO Council to
                     be null and void ab initio.
                        109. The Appellants allege a series of procedural violations, which are
                     set out below. They maintain that the ICAO Council carries out a “judi-
                     cial function” when it is deciding a disagreement pursuant to Article 84 of
                    the Chicago Convention.
                        110. The Appellants complain that the Decision does not state the rea-
                     sons on which it was based. They consider it “[a] fundamental require-
                     ment of due process . . . that judicial bodies give the necessary reasons in
                     support of their decisions”.
                        111. In addition, the Appellants criticize the absence of deliberations
                    prior to the Decision. In their view, the holding of deliberations after
                    ­hearing the parties “is essential for judicial bodies to function in a collegial
                     manner”.
                        112. The Appellants criticize the Council’s decision to vote on their
                     preliminary objections by secret ballot, despite their request for a roll call
                     vote with open voting.



                    37




7 CIJ1191_Ord.indb 70                                                                                   12/07/21 13:57

                    115 	                   icao council (judgment)

                       113. The Appellants argue that the ICAO Council violated the princi-
                    ple of equality of the parties and the right to be heard because, as respon-
                    dents before the ICAO Council, they were awarded “[p]atently insufficient
                    time . . . to present their case” and were collectively given the same length
                    of time to do so as was given to Qatar individually.
                       114. The Appellants maintain that the ICAO Council incorrectly
                    required 19 votes (out of 36 ICAO Council Members) to uphold their
                    preliminary objections. They submit that only a simple majority of
                    17 votes (out of 33 ICAO Council Members entitled to participate in the
                    vote) was required under Article 52 of the Chicago Convention, read
                    together with Articles 53 and 84 of the Chicago Convention and Arti-
                    cle 15, paragraph 5, of the ICAO Rules for the Settlement of Differences.
                       115. Finally, the Appellants note that while they presented two pre-
                    liminary objections to the Council, the Decision refers to a single “pre-
                    liminary objection”. They assert that the decision of the President of the
                    Council “to put to a vote a question relating to ‘a preliminary objection’
                    (singular) was neither introduced nor seconded by members of the Coun-
                    cil”, in violation of Rules 40 and 45 of the Rules of Procedure for the
                    Council.

                                                         *
                       116. According to Qatar, the Court’s supervisory authority over deci-
                    sions by the ICAO Council does not extend to procedural questions.
                    Recalling paragraph 45 of the Judgment of the Court in the case concern-
                    ing the Appeal Relating to the Jurisdiction of the ICAO Council (India v.
                    Pakistan) (I.C.J. Reports 1972, pp. 69‑70), Qatar asserts that the Court
                    need not rule on the Appellants’ procedural complaints because the Deci-
                    sion of the ICAO Council was “objectively correct”. It further maintains
                    that there were no irregularities in the way the Council conducted itself
                    and that, in any event, none of the procedures about which the Appel-
                    lants complain prejudiced in any fundamental way the requirements of a
                    just procedure.
                       117. With respect to the specific irregularities alleged by the Appel-
                    lants, Qatar considers the absence of open deliberations on the issues in
                    dispute and the lack of reasoning in the Decision to be “natural conse-
                    quences of the Council’s decision to vote by secret ballot”. Qatar adds
                    that voting by secret ballot is expressly permitted under Rule 50 of the
                    Rules of Procedure for the Council. As to the absence of reasons in the
                    Decision, Qatar also emphasizes that “the fact that the . . . Council may
                    perform a judicial function does not turn it into a judicial organ stricto
                    sensu, much less into [the Court]”.

                       118. Moreover, Qatar argues that “open deliberations are . . . not essen-
                    tial for the [ICAO] Council to function in a collegial manner” and that the
                    ICAO Council’s approach was consistent with its recent practice.


                    38




7 CIJ1191_Ord.indb 72                                                                               12/07/21 13:57

                    116 	                   icao council (judgment)

                       119. Qatar emphasizes that the Council’s procedures conformed with
                    the principle of the equality of the parties and the right to be heard. The
                    respondents before the ICAO Council “acted jointly in the proceedings
                    before the Council” and “the legal issues in dispute are identical as to all”
                    of them. Qatar contends that the respondents before the ICAO Council
                    had ample opportunity to present their case before the Council.
                       120. Based on Articles 52 and 53 of the Chicago Convention and pre-
                    vious practice of the ICAO Council, Qatar argues that the ICAO Council
                    required the correct voting majority to decide on the preliminary objec-
                    tions. It further argues that even if the ICAO Council had required the
                    majority put forward by the Appellants in this appeal, this would not
                    have made a practical difference in this case because the preliminary
                    objection would have failed under either voting majority.
                       121. Finally, Qatar contests the Appellants’ claim that the ICAO Coun-
                    cil took its Decision on the incorrect premise that they, as respondents
                    before the Council, had raised a single preliminary objection to its juris-
                    diction. Qatar maintains that the minutes of the session at which the
                    ICAO Council voted not to accept the preliminary objections reveal that
                    the ICAO Council was aware that the respondents before the Council
                    had provided “two justifications” for their challenge to the Council’s
                    jurisdiction, since the original motion made by one ICAO Council repre-
                    sentative and seconded by another to vote on two preliminary objections
                    was never changed or modified.
                                                        *   *
                       122. The Court recalls that, in its Judgment in the case concerning the
                    Appeal Relating to the Jurisdiction of the ICAO Council (India v. Pakistan)
                    (I.C.J. Reports 1972, pp. 69‑70, para. 45), it concluded that, in the proceed-
                    ings at issue, the ICAO Council had reached the correct decision as to its
                    jurisdiction, which is an objective question of law. The Court also observed
                    that the procedural irregularities alleged by the Appellant did not prejudice
                    in any fundamental way the requirements of a just procedure. The Court had
                    no need to examine whether a decision of the ICAO Council that was legally
                    correct should nonetheless be annulled because of procedural irregularities.
                       123. In the present case, the Court has rejected the Appellants’ second
                    and third grounds of appeal against the Decision of the ICAO Council.
                    The Court considers that the issues posed by the preliminary objections
                    that were presented to the Council in this case are objective questions of
                    law. The Court also considers that the procedures followed by the Coun-
                    cil did not prejudice in any fundamental way the requirements of a just
                    procedure.
                       124. For the reasons set forth above, the first ground of appeal cannot
                    be upheld.

                                                        * *



                    39




7 CIJ1191_Ord.indb 74                                                                                12/07/21 13:57

                    117 	                     icao council (judgment)

                       125. Recalling the Court’s previous observation that Article 84 of the
                    Chicago Convention gives the Court “a certain measure of supervision”
                    over decisions of the ICAO Council (Appeal Relating to the Jurisdiction of
                    the ICAO Council (India v. Pakistan), Judgment, I.C.J. Reports 1972,
                    p. 60, para. 26), the Court emphasizes that it will be best positioned to act
                    on any future appeal if the Decision of the ICAO Council contains the
                    reasons of law and fact that led to the ICAO Council’s conclusions.

                                                            *
                                                        *       *

                        126. For these reasons,

                        The Court,
                        (1) Unanimously,
                       Rejects the appeal brought by the Kingdom of Bahrain, the Arab
                    Republic of Egypt, the Kingdom of Saudi Arabia and the United Arab
                    Emirates on 4 July 2018 from the Decision of the Council of the Interna-
                    tional Civil Aviation Organization, dated 29 June 2018;
                        (2) By fifteen votes to one,
                       Holds that the Council of the International Civil Aviation Organiza-
                    tion has jurisdiction to entertain the application submitted to it by the
                    Government of the State of Qatar on 30 October 2017 and that the said
                    application is admissible.
                        in favour: President Yusuf; Vice‑President Xue; Judges Tomka, Abraham,
                           Cançado Trindade, Donoghue, Gaja, Sebutinde, Bhandari, Robinson,
                           Crawford, Gevorgian, Salam, Iwasawa; Judge ad hoc Daudet;

                        against: Judge ad hoc Berman.

                       Done in English and in French, the English text being authoritative, at
                    the Peace Palace, The Hague, this fourteenth day of July two thousand
                    and twenty, in six copies, one of which will be placed in the archives of
                    the Court and the others transmitted to the Governments of the
                    ­Kingdom of Bahrain, the Arab Republic of Egypt, the Kingdom of Saudi
                     Arabia and the United Arab Emirates, and to the Government of the
                     State of Qatar, respectively.

                                                        (Signed) Abdulqawi Ahmed Yusuf,
                                                                        President.
                                                                (Signed) Philippe Gautier,
                                                                             Registrar.



                    40




7 CIJ1191_Ord.indb 76                                                                               12/07/21 13:57

                    118 	                icao council (judgment)

                      Judge Cançado Trindade appends a separate opinion to the Judg-
                    ment of the Court; Judge Gevorgian appends a declaration to the Judg-
                    ment of the Court; Judge ad hoc Berman appends a separate opinion to
                    the Judgment of the Court.

                                                                    (Initialled) A.A.Y.
                                                                     (Initialled) Ph.G.




                    41




7 CIJ1191_Ord.indb 78                                                                       12/07/21 13:57

